Exhibit 10.42

 

CO-PROMOTION AGREEMENT

 

BY AND BETWEEN

 

SOLVAY PHARMACEUTICALS INC.

 

AND

 

CV THERAPEUTICS, INC.

 

December 6, 2004

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.

   Definitions    5

2.

   Governance and Business Plan    11      2.1    Joint Steering Committee    11
     2.2    Joint Commercialization Committee    11      2.3    Working Groups
   12      2.4    Business Plan    13

3.

   Appointment and Obligations    14      3.1    Exclusive Co-Promotion
Arrangement    14      3.2    Change of Exclusivity    14      3.3   
Undertaking by CV Therapeutics not to Compete    15      3.4    Co-Promotion
Obligations    15      3.5    Responsibilities of the Parties    19      3.6   
Ownership of Product    23      3.7    Patents    24      3.8    No Distribution
by CV Therapeutics    24

4.

   Compensation    24      4.1    Compensation Arrangement    24      4.2   
Payment Terms    28

5.

   Record Keeping; Reporting and Audits    29      5.1    Details and Samples   
29      5.2    Compensation Payments    29      5.3    Manufacturing Costs for
Samples Provided to CV Therapeutics    29      5.4    Financial Audit Rights   
29      5.5    Monthly and Quarterly Reports    30

6.

   Relationship and Publicity    31      6.1    Relationship of Parties    31  
   6.2    Public Announcements    32      6.3    Publications    32

7.

   Regulatory Compliance    32      7.1    Marketing Authorization and
Regulatory Matters    32      7.2    Recalls    33

 



--------------------------------------------------------------------------------

     7.3    Returns    33      7.4    General; Adverse Drug Experiences and
Product Complaints; Product Audits    33      7.5    Product Inquiries    34  
   7.6    Communications with FDA    34      7.7    Additional Responsibilities
of the Parties    34      7.8    Reports relating to Coversyl    35

8.

   Representations and Warranties    35      8.1    Mutual Representations and
Warranties    35      8.2    Representations and Warranties of Solvay    36

9.

   Indemnification and Insurance    36      9.1    Indemnification by CV
Therapeutics    36      9.2    Indemnification by Solvay    37      9.3   
Defense of Actions; Settlements    37      9.4    Limitation of Liability    38
     9.5    Insurance    38

10.

   Term and Termination    38      10.1    Term    38      10.2    Termination
for Cause    38      10.3    Termination Without Cause    39      10.4    Mutual
Termination    39      10.5    Effect of Termination    39

11.

   Samples    40      11.1    Provision of Samples    40      11.2    Shipping
of Samples    40      11.3    Compliance with PDMA    41      11.4    Additional
Requirements    42      11.5    No-Recruitment    42

12.

   Confidentiality    42      12.1    Requirements    42      12.2   
Confidential Information    42      12.3    Disclosure Required by Law    43  
   12.4    Return of Confidential Information    43      12.5    Disclosure of
Agreement    43

13.

   Miscellaneous    44      13.1    Force Majeure    44

 



--------------------------------------------------------------------------------

     13.2    Severability    44      13.3    Assignment    44      13.4   
Modifications and Amendments    44      13.5    Notices    44      13.6   
Governing Law    45      13.7    Waiver    45      13.8    No Agency    45     
13.9    Survival of Certain Provisions    45      13.10    Headings    45     
13.11    Counterparts    45      13.12    Entire Agreement    45

FOR IMMEDIATE RELEASE

   57

 

EXHIBITS

 

Exhibit A – Average Sales Price and Net Sales (As of [*])

 

Exhibit B – Business Plan Outline

 

Exhibit C – Safety Agreement

 

Exhibit D – Physician Samples Cost

 

Exhibit E – Draft Press Release

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

 

CO-PROMOTION AGREEMENT

 

This Co-Promotion Agreement (the “Co-Promotion Agreement” or this “Agreement”),
dated December 6, 2004 (the “Effective Date”), is made by and between Solvay
Pharmaceuticals Inc., a corporation organized and existing under the laws of the
State Georgia and having a principal place of business at 901 Sawyer Road,
Marietta, Georgia 30062, U.S.A. (“Solvay”), and CV Therapeutics, Inc., a
corporation organized and existing under the laws of the State of Delaware and
having a principal place of business at 3172 Porter Drive, Palo Alto, California
94304, U.S.A. (“CV Therapeutics”).

 

RECITALS

 

1. Solvay has certain marketing and proprietary rights to the Product (as
defined below);

 

2. Solvay and CV Therapeutics each have an internal sales and marketing
organization to promote certain products to physicians and other health care
professionals; and

 

3. Solvay and CV Therapeutics desire to share in marketing the Product by
co-promoting and co-detailing the Product to selected physicians and other
health care professionals within the Territory (as defined below) upon the terms
and conditions contained herein.

 

Now, therefore, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

 

1. Definitions. As used in this Agreement, the following capitalized terms have
the following meanings:

 

1.1 “Affiliate” of any Party means any Person, directly or indirectly,
controlling, controlled by or under common control with the Party. For purposes
of this definition, “control” means (a) in the case of corporate entities,
direct or indirect ownership of more than fifty percent (50%) of the stock or
shares having the right to vote for the election of directors and (b) in the
case of non-corporate entities, direct or indirect ownership of at least fifty
percent (50%) of the equity interest with the power to direct the management and
policies of the non-corporate entity, provided, however, that for purposes of
this Agreement, the term “Affiliate” shall not include subsidiaries in which a
Party or its Affiliates owns a majority of the ordinary voting power to elect a
majority of the Board of Directors, but is restricted from electing such a
majority by contract or otherwise, until such time as such restrictions are no
longer in effect.

 

1.2 “Alliance Manager” as to either of Solvay or CV Therapeutics, as the case
may be, means a full time, senior level employee of either Solvay or CV
Therapeutics, as the case may be, having primary oversight responsibility for
the implementation of that Party’s obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

1.3 “Average Sales Price” means the weighted average result of the average sales
price per dosage of the Product, with weighting based on the respective number
of units of each dosage form sold. Namely, for each of the dosage forms of the
Product, the average sales price per dosage is calculated by dividing Net Sales
for each dosage form for the prior three months by the respective number of
units of each dosage form sold over the same three month period. A calculation
of the Average Sales Price of the Product effective as of approximately the
Effective Date is set forth in Exhibit A to this Agreement.

 

1.4 “Baseline” means an amount of Net Sales of Product equal to [] quarterly, as
may be adjusted from time to time during the Term as provided in Section 4.1 of
this Agreement.

 

1.5 “Business Plan(s)” means one (1) or more plans detailing the activities to
be performed by each Party in the Territory as more fully detailed in Article 2
of this Agreement.

 

1.6 “Commencement Date” means the [*] of the calendar month following [*] or
[*]; provided, however, that CV Therapeutics may elect an earlier Commencement
Date (on written notice to Solvay) if the initial Business Plan is approved by
the JSC.

 

1.7 “Commercially Reasonable Efforts” means efforts and resources normally used
by a Party for a product owned by it or to which it has rights, which is of
similar market potential at a similar stage in its development or product life,
taking into account issues of safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the compound or
product, the regulatory structure involved, the profitability of the applicable
products and other relevant factors.

 

1.8 “Commitment Year” shall mean a 12 month period beginning on the Commencement
Date and on subsequent anniversaries of the Commencement Date; provided,
however, that the last Commitment Year may be for a term of less than 12 months
until the end of the Commitment Term.

 

1.9 “Commitment Term” shall have the meaning set forth in Section 3.4(e).

 

1.10 “Compensation Schedule” shall have the meaning set forth in Section 4.1(a).

 

1.11 “CV Therapeutics Minimum Commitments” has the meaning set forth in Section
3.4(e).

 

1.12 “CV Therapeutics PSR” means a member of CV Therapeutics’ sales force.

 

1.13 “Cost of Goods” as applied to Section 4.1(c) only, means the fully burdened
costs incurred by Solvay including without limitation materials, labor, Quality

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

Assurance and overhead to manufacture, test, release, store, package and ship
the Products, calculated in accordance with U.S. GAAP, . plus the Wholesalers
Fee for Service.

 

1.14 “Detail” means a face-to-face meeting, in an individual or group practice
setting, between one (1) or more physicians and one Solvay PSR or CV
Therapeutics PSR, as the case may be, during which a complete Product
presentation is communicated. When used as a verb, “Detail” means to engage in a
Detail.

 

1.15 “Direct Detailing Expenses” means the following costs and expenses
associated with a Party’s PSRs, District Managers and Sales Management Team: all
costs and expenses of salary, benefits and taxes (including but not limited to
base salary, incentive compensation and options); all costs and expenses of
recruiting and hiring; all costs and expenses of automobiles, equipment and
supplies; and all travel costs and expenses. Direct Detailing Expenses do not
include the costs and expenses associated with any of the following: sales
training; sales meetings; sales operations support, consultants and data; sales
aids and promotional materials; and samples, sample management and sample
accountability.

 

1.16 “District Manager” means a full time employee of either Solvay or CV
Therapeutics, as the case may be, who is responsible for supervising the
respective Party’s PSRs.

 

1.17 “EUROPA sNDA” means a supplemental new drug application to be submitted by
Solvay with the FDA, which includes all of the necessary information, including,
but not limited to, the EUROPA clinical trial data, report, datasets, financial
disclosure information and the proposed product labeling based on the EUROPA
trial to support a fileable supplemental new drug application.

 

1.18 “EUROPA sNDA FDA Approval” means that the FDA issues an approvable letter
or approval letter with respect to the EUROPA sNDA and such regulatory action
letter requires only the negotiation of final labeling in order to launch the
Product under the EUROPA sNDA. In order for a regulatory action letter which
requires the negotiation of final labeling to qualify as the “EUROPA sNDA FDA
Approval” the negotiation of final labeling that would still be required cannot
include negotiation of any major or substantial issues and the issues to be
negotiated must be reasonably expected to be resolved within 30 days after
receipt of the regulatory action letter.

 

1.19 “FDA” means the United States Food and Drug Administration.

 

1.20 “Interested Party Agreements” has the meaning set forth in Section 1.46.

 

1.21 “JCC” has the meaning set forth in Section 2.2.

1.22 “JSC” has the meaning set forth in Section 2.1.

 

 

1.23 “Market” means, when used as a verb, to market, sell, distribute, Promote
or advertise a product.

 

1.24 “Net Sales” means the sum of the gross invoiced sales prices charged for
the Product by Solvay, its Affiliates, sublicensees and distributors, to
wholesalers, retailers,

 

7



--------------------------------------------------------------------------------

pharmacies, hospitals or similar entities in the distribution chain, less
value-added taxes (if any) levied on the sale, transfer, transportation or
delivery of the Product borne by the seller thereof, and, to the extent
specifically allocated to gross invoiced sales of the Product in finished form,
which occur after the Commencement Date, less: (a) trade and/or quantity
discounts, rebates or retroactive price reductions reasonably accrued for and
adjusted quarterly to those actually allowed and properly taken that are normal
and customary in the pharmaceutical industry; (b) amounts actually repaid or
credited to customers by reason of rejections, recalls, defects or returns of
finished Product; (c) chargebacks; and (d) cash discounts for timely payments
reasonably accrued for and adjusted quarterly to those actually allowed and
properly taken that are normal and customary in the pharmaceutical industry,
calculated in accordance with U.S. GAAP. For avoidance of doubt, the Wholesalers
Fee for Service will not be included as a deduction from gross invoiced sales
prices. A calculation of the Net Sales of the Product effective as of
approximately the Effective Date is set forth in Exhibit A to this Agreement,
which calculation demonstrates the calculation of Net Sales from gross sales
less all permissible deductions or adjustments described above.

 

1.25 “Party” means either of Solvay or CV Therapeutics and “Parties” means both
of them.

 

1.26 “Person” means an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

1.27 “Personnel” has the meaning set forth in Section 3.4(j).

 

1.28 “Primary Detail” means a Detail in which Product information is
communicated by a Solvay PSR or CV Therapeutics PSR, as the case may be, to a
physician with the specified content as defined from time to time by the
Parties, where (i) such information is the first product information
communicated by the Parties and (ii)[*] of the time and emphasis during such
communication is focused on the Product.

 

1.29 “Product” means ACEON® (perindopril erbumine) tablets in finished form.

 

1.30 “Product sNDA(s)” means, collectively, the EUROPA sNDA and any other
supplemental new drug application filing(s) (if any) submitted to the FDA
relating to the Product during the Term.

 

1.31 “Product Promotional Guidelines” has the meaning set forth in Section
2.4(b).

 

1.32 “Product Promotional Materials” has the meaning set forth in Section
3.5(a).

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

1.33 “Promotion” means those activities, including, without limitation,
detailing and distributing samples of a product, normally undertaken by a
pharmaceutical company’s sales force to implement marketing plans and strategies
aimed at encouraging the purchase and appropriate use of a particular
prescription pharmaceutical product. When used as a verb, “Promote” means to
engage in such activities.

 

1.34 “Promotional Expenses” means all costs and expenses of CV Therapeutics
allocated to the Product, less all of CV Therapeutics Direct Detailing Expenses.

 

1.35 “PSR” means Professional Sales Representative, either a CV Therapeutics PSR
or a Solvay PSR, and “PSRs” means both CV Therapeutics PSRs and Solvay PSRs.

 

1.36 “Quarterly JCC Meeting” has the meaning set forth in Section 2.2(a).

 

1.37 “Quarterly JSC Meeting” has the meaning set forth in Section 2.1(a).

 

1.38 “Residual Term” shall commence upon the expiration of the Commitment Term
and continue as provided in Section 10.1(ii). As of such commencement of the
Residual Term, CV Therapeutics’ obligations under Section 3.4(e) and 4.1(g), and
any other obligation related to CV Therapeutics Minimum Commitments, shall
terminate. All other obligations of the Parties under this Agreement shall
continue in full force and effect, including, but not limited to, Solvay’s
obligation to continue to compensate CV Therapeutics according to Section 4.

 

1.39 “Sales Call” means an interaction between a PSR and a physician or other
health care provider in which the Product is the subject of a Detail.

 

1.40 “Sales Call Plan” means a plan established from time to time by the JCC and
set forth in the Business Plan that sets forth, at a minimum, the profile of
Target Physicians and the Detailing reach (i.e., number of physicians) and
frequency (i.e., number of Details per physician and the relevant timing of such
Details) objectives for the PSRs in a manner that reflects the agreed upon
promotional effort for the Product as outlined in the Business Plan and this
Agreement. The Sales Call Plan may be modified from time to time by the JCC.

 

1.41 “Sales Management Team” means one (1) or more regional directors of Solvay
or CV Therapeutics, as the case may be, each of whom shall be (a) full time
employees of Solvay or CV Therapeutics, as the case may be, and (b) primarily
responsible for supervising a group of the District Managers within a geographic
region of the Territory.

 

1.42 “Sales Territory” means one of the geographic regions within the Territory,
as established from time to time by the JCC and set forth in the Business Plan,
in which one or more PSRs will be assigned by Solvay and/or CV Therapeutics, as
the case may be, to Promote the Product. The Sales Territories may be modified
from time by the JCC.

 

1.43 “Samples” means individual physician sample units of the Product containing
at least seven (7) tablets per unit.

 

1.44 “Sample Receipt Forms” means those multi-part paper or electronic forms for
the purpose of recording Detail and Sample request and receipt activity
performed by PSRs

 

9



--------------------------------------------------------------------------------

during Sales Calls. These forms are also used as Sample receipts on which to
obtain a physician’s signature in acknowledgment of the physician’s receipt of a
Sample.

 

1.45 “Secondary Detail” means a Detail in which Product information is
communicated by a PSR to a physician with the specified content as defined from
time to time by the Parties, where (i) such information is the second product
information communicated by the PSR and (ii) [*] of the time and emphasis during
such communication is focused on the Product.

 

1.46 “Solvay Interested Parties” means, collectively, (a) Les Laboratories
Servier (“Solvay’s Licensor”), including its affiliates Adir, Biopharma, Oril,
and (b) Solvay Pharmaceuticals Marketing & Licensing (“SPML”, formerly known as
Dutraco), in each case with which Solvay has previously entered into contractual
relationships relating to the Product (the “Interested Party Agreements”) and
under which Solvay will continue to be bound and obligated by during the Term.

 

1.47 “Solvay Minimum Commitments” has the meaning set forth in Section 3.4(e).

 

1.48 “Solvay Promotional Review Committee” has the meaning set forth in Section
3.5(a).

 

1.49 “Solvay PSR” means a member of Solvay’s sales force.

 

1.50 “Target Physicians” means those physicians who meet the profile of Target
Physicians established by the JCC and set forth in the Business Plan as may be
modified from time to time by the JCC.

 

1.51 “Technical Agreement” has the meaning set forth in Section 7.4.

 

1.52 “Term” has the meaning set forth in Section 10.1.

 

1.53 “Territory” means the United States and its territories and possessions,
including, without limitation, Puerto Rico.

 

1.54 “Trademark” has the meaning set forth in Section 3.6(b).

 

1.55 “Wholesalers Fee for Service” means those fees, if any, actually paid by
Solvay to its wholesalers and resellers of the Product. Per EITF 01-9, these
fees may be considered a reduction of net sales according to US G.A.A.P. For the
purposes of this agreement, the parties agree that these fees will be included
in the definition of Cost of Goods and not included as a reduction of gross
sales in the definition of Net Sales.

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

1.56 “Working Group” has the meaning set forth in Section 2.3, and includes
(without limitation) the “Managed Care Working Group” or “MCWG” under Section
2.3(a) and the “Joint Regulatory Working Group” or “JRWG” under Section 2.3(b).

 

2. Governance and Business Plan

 

2.1 Joint Steering Committee.

 

(a) Structure. The Parties shall establish a Joint Steering Committee (the
“JSC”) within ten (10) days of the Effective Date to oversee the JCC and
relationship of the Parties under this Agreement, as described below. The JSC
shall be comprised of at least three (3) representatives from each Party, each
with appropriate decision-making authority. The chairperson of the JSC will be
designated by Solvay. The chairperson shall distribute a draft agenda prior to,
and meeting minutes reasonably promptly following, each meeting of the JSC. The
JSC shall meet periodically as needed, but in no event less than once during
each calendar quarter (each, a “Quarterly JSC Meeting”), in person (with
locations to alternate between the Parties) or by teleconference as mutually
agreed, to discuss matters within its purview. The members of the JSC shall seek
to make all determinations to be made by them unanimously following full
discussion thereof (with each Party’s representatives having, collectively, one
(1) vote). If the JSC is unable to reach a unanimous decision on any matter, the
dispute will be referred to the respective CEOs of each Party who shall attempt
to resolve the matter in good faith. Should the Parties’ respective CEOs fail to
reach agreement on a particular matter, the JSC will continue to apply and
adhere to the previously agreed to plans and obligations, including the
previously agreed to Business Plan, until such time (if any) as the matter can
be resolved.

 

(b) Duties. The JSC shall be the forum for and shall be responsible for (i)
executive and strategic management of the Parties’ relationship under this
Agreement, including the review and approval of all Business Plans for execution
by each Party during the Term, which shall contain at a minimum the items
attached as described in Section 2.4 below and Exhibit B to this Agreement and
shall be prepared by the JCC as provided in Sections 2.2 and 2.4; (ii) dispute
resolution between the Parties (including matters referred by the JCC); (iii)
oversight of all Working Groups (if any) of the JSC; and (iv) communications
between the Parties regarding Coversyl (a product marketed by Solvay’s
Licensor). In addition, the JSC through the Joint Regulatory Working Group (as
defined below) and otherwise, shall be responsible for coordinating and managing
the process and content relating to all Product sNDA(s) including the EUROPA
sNDA

 

2.2 Joint Commercialization Committee.

 

(a) Structure. The Parties shall establish a Joint Commercialization Committee
(the “JCC”) during the Term, which shall be comprised of at least three (3)
members from each Party, each with appropriate decision-making authority. The
chairperson of the JCC will be designated by CV Therapeutics. The chairperson
shall distribute a draft agenda prior to, and meeting minutes reasonably
promptly following, each meeting of the JCC. The JCC shall meet periodically as
needed, but in no event less than once during each calendar quarter (each, a
“Quarterly JCC Meeting”), in person (with locations to alternate between the
Parties) or by teleconference as mutually agreed, to discuss matters within its
purview. The members of the

 

11



--------------------------------------------------------------------------------

JCC shall seek to make all determinations to be made by them unanimously
following full discussion thereof (with each Party’s representatives having,
collectively, one (1) vote). If the JCC is unable to reach a unanimous decision
on any matter, CV Therapeutics will be entitled to make all decisions relating
to Marketing and Promotion of the Product that are consistent with and within
the scope of the then-approved Business Plan, except in any of the following
cases: (i) where Solvay, acting in good faith, has a legal or regulatory concern
relating to the Product and its role as holder of the Product NDA, in which case
the dispute will be referred to the JSC under Section 2.1 to attempt to resolve
the matter in good faith (and if the JSC is unable to resolve the matter in good
faith, to the respective CEOs of each Party as provided in Section 2.1); and
(ii) as to material decisions where this Agreement expressly specifies and
requires mutual agreement of the Parties (for example, with respect to Product
pricing). Should the JSC (or the Parties’ respective CEOs, under Section 2.1)
fail to agree on a particular matter, the JCC shall continue to apply and adhere
to the previously agreed to plans and obligations, including the previously
agreed to Business Plan, until such time (if any) as the matter can be resolved.

 

(b) Duties. The JCC shall have the overall responsibility to manage and
coordinate all marketing, sales and commercialization activities relating to the
Product in order to implement the then-current JSC-approved Business Plan. In
addition, the JCC shall coordinate the activities of the Parties to implement
the Business Plan, which activities shall include, without limitation,
developing advertising, marketing and promotional strategies, reviewing Product
pricing, developing managed care contracting criteria, developing and
establishing all Product Promotional Guidelines, Sales Call Plans, Sales
Territories and Target Physician lists. The JCC shall be responsible for
drafting all Business Plans relating to the Product for JSC approval, for
executing all JSC-approved Business Plans relating to the Product, and for
overseeing all Working Groups (if any) of the JCC.

 

2.3 Working Groups. From time to time during the Term, the JSC and/or JCC may
establish and delegate duties to other committees, sub-committees, or directed
teams (each, a “Working Group”) on an “as needed” basis to oversee particular
projects or activities. Each such Working Group shall be constituted and shall
operate as the JSC or JCC, as the case may be, determines; provided that each
Working Group shall have approximately equal representation from each Party
except as otherwise mutually agreed by the Parties. Working Groups may be
established on an ad hoc basis for purposes of a specific project, for the life
of the Product, or on such other basis as the JSC or JCC, as the case may be,
shall determine. Each Working Group and its activities shall be subject to the
oversight, review and approval of, and shall report to, the JSC or JCC, as the
case may be, that established such Working Group. In no event shall the
authority of the Working Group exceed that specified for the JSC or JCC, as the
case may be, under this Article 2. Without limiting the generality of the
foregoing, as of the Effective Date, the Parties have agreed on the following
Working Groups to function during the Term, unless determined otherwise by the
JSC or the JCC, as the case may be:

 

(a) Managed Care Working Group. The Parties shall establish a “Managed Care
Working Group” or “MCWG” of the JCC to provide coordination with respect to
managed care-related activities under this Agreement, with each Party having
managed care and marketing representation. The chairperson of the Managed Care
Working Group will be designated by CV Therapeutics. The chairperson shall
distribute a draft agenda prior to, and meeting minutes reasonably promptly
following, each meeting of the Managed Care Working

 

12



--------------------------------------------------------------------------------

Group. The Managed Care Working Group shall meet periodically as needed as
agreed upon, but in any event, no less frequently than once per calendar
quarter, in person or by teleconference as agreed upon. The Managed Care Working
Group will be responsible for covering Product-related contracting (including
government contracting), discounts, rebates, pull-through plans and chargebacks
as provided in greater detail in Section 3.4(f).

 

(b) Joint Regulatory Working Group. The Parties shall establish a “Joint
Regulatory Working Group” or “JRWG” of the JSC within ten (10) days of the
Effective Date to provide regulatory, clinical, and biometrics representation
and review and approval of all key Product sNDA documents by both Parties with
respect to the Product sNDA(s) including the EUROPA sNDA, and with respect to
the Product. The chairperson of the JRWG will be designated by Solvay. The JRWG
shall meet periodically as needed and agreed upon, but in any event no less than
once quarterly, in person or by teleconference as agreed upon. The JWRG shall be
responsible for the Product sNDAs (including the EUROPA sNDA) and providing
input with respect to the Product as provided in greater detail in Section 7.1.

 

(c) Alliance Managers. Each Party shall appoint and notify the other Party of
its respective Alliance Manager, including any changes in such designation from
time to time during the Term.

 

2.4 Business Plan.

 

(a) Business Plan. The principal mechanism by which the Parties will coordinate
their respective Marketing and Promotion activities under this Agreement will be
through agreement on one (1) or more Business Plans, each to be prepared by the
JCC, reviewed and approved by the JSC and periodically updated as set forth
herein. No later than ninety (90) days after the Effective Date, the JCC shall
submit a draft initial Business Plan to the JSC for review and approval. The
initial Business Plan will cover an agreed upon initial period of time (not to
exceed the end of calendar year 2005). Periodically thereafter, but no less
frequently than annually, the JCC shall be responsible for preparing updated
drafts of additional Business Plans for JSC review and approval, with each such
Business Plan to cover a full calendar year period commencing no later than for
calendar year 2006. Each draft annual Business Plan shall be ready for
presentation to JSC not later than each September 1st, and shall be approved by
the JSC not later than each November, in each case for the year preceding that
year to which such annual Business Plan applies. The JCC shall assign
responsibilities for updating the Business Plan(s) and preparing annual plans,
budgets and revenue forecasts contained therein, according to a schedule and
using a process that will enable the JSC and the JCC, as the case may be, to
submit comments and supplement such Business Plan and matters contained therein
in a timely fashion.

 

(b) Plan Contents. Each Business Plan shall, at a minimum, include: a review of
the marketplace and competition; Marketing and Promotion objectives/strategies
for the Product; clinical and publication support plans and plans (if any) for
Phase IIIb/IV studies and investigator-sponsored studies; delineation of Sales
Force efforts, including a profile of Target Physicians, a Sales Call Plan, and
a Samples plan; general delineation of Sales Territories; strategies and plans
for Product pricing, inventory requirements and distribution; budgets; and
revenue and expense forecasts for the Product in the Territory. The Business
Plan shall also

 

13



--------------------------------------------------------------------------------

contain agreed upon promotional guidelines for the Product (the “Product
Promotion Guidelines”), which shall be updated from time to time as necessary or
desirable. Such Business Plan shall be in a form generally consistent with the
outline attached hereto as Exhibit B, and shall include, among other items, the
overall level of anticipated resource commitments on the part of each Party in
the relevant time period. Each Business Plan shall also include a multi-year
projection of Product plans, budgets and forecasts.

 

3. Appointment and Obligations.

 

3.1 Exclusive Co-Promotion Arrangement. Solvay, as the owner of the exclusive
rights in the Territory to the Product, hereby appoints CV Therapeutics, on an
exclusive basis (except as to Solvay), and CV Therapeutics agrees, to Promote
and Detail the Product in the Territory, commencing on the Commencement Date and
continuing thereafter during the Commitment Term, jointly with Solvay, in
accordance with the terms and conditions of this Agreement. Notwithstanding the
previous sentence, Solvay may enter into co-promotion arrangements with its
Affiliates; provided that it shall notify CV Therapeutics in writing of any such
Affiliate arrangement, and provided further that Solvay guarantees the
performance by any such Affiliate under this Agreement. Solvay may enter into
co-promotion arrangements with third parties only as permitted under Section
3.2.

 

In implementing its obligations under this Agreement and as further described
elsewhere in this Agreement, CV Therapeutics shall provide sales training
materials and training and Solvay shall be solely responsible for the supply and
distribution of the Product. The Parties specifically agree that, except as
agreed upon by the JCC and JSC (including under a JSC approved Business Plan) or
otherwise expressly permitted under this Agreement or agreed to in writing by
the Parties, CV Therapeutics shall not sell or distribute the Product, place
journal or other advertisements for the Product, issue press releases regarding
the Product, conduct opinion leader development activity in connection with the
Product, establish or participate in advisory boards concerning the Product,
participate in or conduct peer selling activity concerning the Product, enter
into or discuss with customers or potential customers (except as otherwise
permitted under Section 3.4(f) of this Agreement) contracts for the sale of or
discounts or rebates on the sale of Product or conduct other general marketing
activities (other than the Detailing of the Product to the extent expressly
permitted by this Agreement) with respect to the Product.

 

3.2 Change of Exclusivity. Solvay agrees and understands that CV Therapeutics
would not enter into this Agreement, but for its exclusive nature. If Solvay
desires to enter into a co-promotion agreement concerning the Product with a
third party, it must first request prior written consent from CV Therapeutics,
which shall be provided only after this Agreement is revised, as agreed to
between the Parties, as to the obligations of the Parties, compensation
arrangement, and coordination of co-promotion with such third party. However, if
Solvay seeks to terminate this Agreement in good faith for cause under Section
10.2, and if after the sixty (60) day cure period CV Therapeutics’ breach
remains uncured and this Agreement is terminated by Solvay under Section 10.2,
Solvay may immediately enter into co-promotion agreements with third parties
regarding the Product, without notice to CV Therapeutics. So as to enable Solvay
to be able to promptly enter into any such third party agreements upon such
termination, Solvay may commence discussions with potential third party
co-promotion partners during the above sixty (60) day cure period, even if CV
Therapeutics is diligently curing said

 

14



--------------------------------------------------------------------------------

breach, but may not enter into any such arrangement until this Agreement has
been terminated under Section 10.2 and the terms of the forgoing provisions have
been satisfied.

 

3.3 Undertaking by CV Therapeutics not to Compete. During the Term, CV
Therapeutics shall not Market and shall cause each CV Therapeutics PSR not to
Market, in the Territory, any angiotensin converting enzyme (ACE) inhibitor or
any angiotensin receptor blocker (ARB), until such time as the CV Therapeutics
Minimum Commitment expires or is no longer in effect under this Agreement
(including as a result of early expiration, if any, under Section 3.4(e) below).

 

3.4 Co-Promotion Obligations.

 

(a) Marketing and Promotion Planning, Strategy and Content. During the Term,
subject to JSC approval of the Business Plan, the JCC shall have exclusive
responsibility with respect to Marketing and Promotion planning and strategy for
the Product and the content of Product Promotional Guidelines. Subject to JSC
approval of the Business Plan, the JCC shall have final authority for the
Product’s Marketing and Promotion strategies and plans, identification of Target
Physicians, Sales Call Plans, and the strategies and plans with respect to the
Product Promotional Materials; provided, however, that prior to first use, the
form and content of any and all Product Promotional Materials shall be subject
to the approval of Solvay and CV Therapeutics as provided in Section 3.5(a)
below.

 

(b) Co-Promotion; PSRs. As of the Effective Date for Solvay and as of the
Commencement Date for CV Therapeutics, and thereafter during the Commitment
Term, each Party shall, at its sole expense, diligently Promote the Product in
the Territory in accordance with the terms and conditions of this Agreement. The
Parties will Promote the Product in the Territory in accordance with the
Marketing and Promotion strategies determined by the JCC under Section 3.4(a)
and set forth in the then-current JSC-approved Business Plan. During the Term,
neither Party will engage in any activities with respect to the Product that are
outside or inconsistent with the then-current JSC-approved Business Plan for the
Product, except with prior express approval of the JCC and JSC.

 

In connection therewith, as of the Effective Date for Solvay and as of the
Commencement Date for CV Therapeutics, and thereafter during the Commitment
Term, each Party shall maintain, in the Territory, a well-trained sales force
consisting of full-time PSRs to Promote the Product using Product Promotional
Materials generated by CV Therapeutics and reviewed and approved as provided in
Section 3.5(a) below prior to first use. Each Party will supervise its
respective sales force and be responsible for its remuneration, incentives and,
subject to Section 3.4(c) below, general and Product-specific sales training.
The Solvay PSRs and District Managers shall remain exclusively under the
authority of Solvay and the CV Therapeutics PSRs and District Managers shall
remain exclusively under the authority of CV Therapeutics.

 

(c) Sales Management. Each Party shall be responsible for supervising its PSRs.
In connection therewith, as of the Effective Date for Solvay and as of the
Commencement Date for CV Therapeutics, and thereafter during the Commitment
Term, each Party shall provide a sufficient number of full time employees to
serve as District Managers.

 

15



--------------------------------------------------------------------------------

Each Party may, but shall not be obligated to, designate one (1) or more full
time employees to serve as regional directors having the responsibility for
supervising a group of such Party’s District Managers in a particular geographic
region of the Territory. Each Party shall provide the other Party with contact
information for its District Managers and regional directors (if any) and shall
update that information periodically. For the avoidance of doubt, each Party’s
regional directors and District Managers may communicate directly with their
counterparts of the other Party to support each Party’s obligations under this
Agreement.

 

(d) Business Plan. The JCC shall prepare and the JSC shall review and approve
Business Plan(s) for the Product under this Agreement as provided in Section
2.4.

 

(e) Details; CV Therapeutics Minimum Commitments; Solvay Minimum Commitments;
Commitment Term. After the Commencement Date and thereafter during at least the
Commitment Term (defined below), the Parties will detail and promote the Product
in accordance with the JSC-approved Business Plan under Section 2.4 and
JCC-approved strategies and tactics under Section 3.4(a), including by
satisfying the specific commitments set forth in this Section 3.4(e). During the
Term, neither Party will engage in any activities with respect to the Product
that are outside or inconsistent with the then-current JSC-approved Business
Plan for the Product, except with prior express approval of the JSC.

 

After the Commencement Date and thereafter during the Commitment Term, (i) CV
Therapeutics at its own expense will be required to deliver a [*] per Commitment
Year to Target Physicians, which amount will be prorated for any partial
Commitment Year, until the Commitment Year, if any, in which CV Therapeutics
launches a second product, and starting with the Commitment Year of the second
product launch, CV Therapeutics will be required to deliver a [*] per Commitment
Year to Target Physicians, which amount will be prorated for any partial year
(collectively the “CV Therapeutics Minimum Details Commitment”); and (ii) CV
Therapeutics will support the Marketing and Promotion of the Product under this
Agreement in accordance with the then-current JSC-approved Business Plan with a
minimum investment of [*] per Commitment Year (the “CV Therapeutics Minimum
Marketing and Promotion Investment Commitment”), which amount will be prorated
for any partial Commitment Year. This aggregate dollar amount will include all
of CV Therapeutics’ costs and expenses for Marketing and Promotion under this
Agreement except for Direct Detailing Expenses (which Direct Detailing Expenses
shall not be counted towards satisfaction of CV Therapeutics’ expenditure
commitment hereunder). CV Therapeutics’ Minimum Details Commitment and CV
Therapeutics Marketing and Promotion Investment Commitment under this Section
3.4(e) are referred to herein, collectively, as the “CV Therapeutics Minimum
Commitments”.

 

The CV Therapeutics Minimum Commitments will commence as of the Commencement
Date and will terminate automatically upon the earlier of November 10, 2008 or
when a generic to perindopril is approved by the FDA (the “Commitment Term”).
During the Commitment Term, the CV Therapeutics’ Minimum Details Commitment and
the

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

CV Therapeutics Marketing and Promotion Investment Commitment automatically will
decrease by [*] if (A) Solvay has not submitted the EUROPA sNDA by December 31,
2004, (B) the FDA does not accept the EUROPA sNDA for review within the standard
sixty (60) days after submission, or (C) EUROPA sNDA FDA Approval is not
obtained within ten (10) months after submission. Any automatic [*] reduction
hereunder in the CV Therapeutics’ Minimum Details Commitment and the CV
Therapeutics Marketing and Promotion Investment Commitment and the CV
Therapeutics Minimum Commitments, if applicable, will continue until sixty (60)
days after the date of EUROPA sNDA FDA Approval, at which time the CV
Therapeutics’ Minimum Details Commitment and the CV Therapeutics Marketing and
Promotion Investment Commitment and the CV Therapeutics Minimum Commitments
automatically will be fully reinstated. For the avoidance of doubt, the Parties
understand that any step down in the CV Therapeutics Minimum Commitments will be
proportional for any given Commitment Year. By way of example only, [*], then
the total CV Therapeutics’ Minimum Details Commitment for that Commitment Year
will be [*] and the CV Therapeutics Marketing and Promotion Investment
Commitment for that Commitment Year will be [*].

 

After the Effective Date and thereafter until the end of the Commitment Term,
Solvay, at its own expense, will be required to deliver a [*] per Commitment
Year to Target Physicians (“Solvay Details Commitment”) and [*] per Commitment
Year (”Solvay Samples Commitment”), which amounts will be prorated for any
partial Commitment Year. Solvay Details Commitment and Sample Commitment under
this Section 3.4(e) are referred to herein, collectively, as the “Solvay Minimum
Commitments.” If Solvay would like to provide less than the Solvay Minimum
Commitments, or would like to increase its number of Secondary Details per year
to Target Physicians [*], it shall notify CV Therapeutics in writing and the
Parties shall agree in advance in writing on such change(s).

 

In no event shall any PSR or any member of the Sales Management Team for one
Party at any time identify, either expressly or through implication, themselves
as a an employee or agent of the other Party.

 

(f) Managed Care. The managed care strategy will be defined by the Managed Care
Working Group under Section 2.3(a) above and approved by the JSC under Section
3.4(a). CV Therapeutics may (i) participate in discussions and negotiations with
potential customers such as managed care organizations and (ii) utilize its own
managed care resources to contact new potential managed care customers provided
by CV Therapeutics to Solvay; provided that Solvay shall remain solely
responsible, as the owner of the Product, for all contracting and final price
negotiations to potential customers, subject to this Section 3.4(f) and Section
3.5(g). Commencing as of the Effective Date and thereafter during the Term, on a
quarterly basis in conjunction with a meeting of the Managed Care Working Group,
(i) the Parties will agree on parameters for Product-related managed care
contracting, and (ii) CV Therapeutics must approve in advance (A) any new
contracts and pricing relating to the Product, (B) any contract renewals
relating to the Product with new or revised terms, and (C) any new

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

rebates, chargebacks or discounts that affect the net price of the Product
(other than government-mandated rebates, which Solvay may implement without the
prior approval of CV Therapeutics). For any renewals of contracts that do not
contain new or revised terms, Solvay shall provide CV Therapeutics with written
notice within ten (10) days of execution of such renewal on the same terms as
the previous contract, but CV Therapeutics’ approval thereof shall not be
required hereunder.

 

(g) Data Collection and Reporting Systems. As soon as practicable, but in any
event prior to the Commencement Date, each Party, at no expense to the other
Party, will establish and, during the Term and the three (3)-year period
following the expiration or earlier termination of this Agreement, maintain true
and accurate data collection and reporting systems for both Details performed
and Samples distributed by such Party’s PSRs or any member of such Party’s Sales
Management Team.

 

(h) Sales Force Incentive Plan. As soon as practicable, but in any event prior
to the Commencement Date, each Party shall establish and, throughout the
Commitment Term, maintain a sales force incentive plan for its PSRs and Sales
Management Team responsible for the Promotion of the Product in the Territory,
which in each case shall be consistent with the incentive plan and promotional
strategy determined by the JCC and set forth in the Business Plan. [*] of such
[*] shall be [*].

 

(i) Monthly Updates and Quarterly Report. Starting as of the Effective Date for
Solvay and as of the Commencement Date for CV Therapeutics, at the end of every
month during the Term, the Parties shall provide each other a written update
providing Product and market information, including but not limited to the
number of Details, Samples, gross sales, Net Sales and managed care updates. All
such monthly reports shall be for the month just completed, except that all
Sample reports shall be for the prior month (and CV Therapeutics shall not be
required to provide reports on Sampling to Solvay prior to forty (40) days after
the close of the month covered by the Samples report). Starting as of the
Effective Date for Solvay and as of the Commencement Date for CV Therapeutics,
at the end of each calendar quarter during the Term, each Party will provide to
the JCC a quarterly written update providing Product and market information,
including but not limited to numbers of Details, Samples, gross sales, Net Sales
and managed care updates. Promptly after the Effective Date, the Parties will
agree on mutually acceptable monthly and quarterly written report formats and
contents (including the foregoing content); provided that each Party may
reasonably request report modifications and/or additional Product-related
information from time to time, particularly to satisfy accounting, regulatory or
legal requirements, including, but not limited to, the Sarbanes-Oxley Act of
2002, as amended and all United States Securities an Exchange Commission (SEC)
rules and regulations relating thereto. In each case, each Party shall provide a
final report within thirty (30) days of the end of such period. In addition,
with respect to the required report of Net Sales only, Solvay shall provide CV
Therapeutics a preliminary report within five (5) business days of the end of
each applicable period.

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

(j) Personnel. During the Term, each Party shall (i) maintain all necessary
personnel and payroll records for such Party’s PSRs, Sales Management Team and
any other employee or agent that is involved in performing such Party’s
obligations under this Agreement (collectively, “Personnel”); (ii) compute the
wages and other compensation of the Personnel and withhold applicable Federal,
State, and local taxes and Federal FICA payments; (iii) remit employee
withholdings to the proper governmental authorities and make employer
contributions for Federal FICA and Federal and State unemployment insurance
payments; (iv) pay net wages and fringe benefits, if any, directly to the
Personnel; and (v) provide for liability and Workers’ Compensation insurance
coverage applicable to the Personnel.

 

(k) Equal Opportunity Employer. During the Term, each Party shall not
discriminate because of race, color, religion, sex, age, national origin,
disability or status as a Vietnam veteran, as defined and prohibited by
applicable law, in the recruitment, selection, training, utilization, promotion,
termination or other employment-related activities concerning such Party’s
Personnel. In addition, each Party represents and warrants that it is, and shall
continue to be during the Term, an equal opportunity employer and shall comply
with all applicable Federal, State and local laws and regulations including, to
the extent required by such laws and regulations, Title VII of the Civil Rights
Act of 1964; the Equal Pay Act of 1963; the Age Discrimination in Employment Act
of 1967; the Immigration Reform and Control Act of 1986; the Americans with
Disabilities Act; Executive Order 11246; the Rehabilitation Act of 1972; the
Vietnam Era Veterans Readjustment Assistance Act of 1975; and any applicable
additions or amendments to any of the foregoing.

 

(l) Compliance with Laws and Regulations. In connection with the Marketing and
Promotion of the Product in the Territory and all other activities under this
Agreement, each Party shall comply and shall cause each of its respective
Personnel, including, without limitation, each PSR, to comply with all
applicable laws and regulations in the Territory, including but not limited to
all Federal and State Medicare and Medicaid anti-kickback statutes and
regulations, the Prescription Drug Marketing Act of 1987 (“PDMA”) and
regulations thereunder, the Food, Drug, and Cosmetic Act (“FD&C Act”) and
regulations thereunder, and the Healthcare Insurance Portability &
Accountability Act of 1996 (“HIPAA”) and regulations thereunder.

 

3.5 Responsibilities of the Parties.

 

(a) Product Promotional Materials; CME and Grants. All materials used in the
Promotion of the Product or related to the Product that constitute advertising
or labeling as defined under applicable laws and regulations in the Territory
(collectively, the “Product Promotional Materials”), will be subject to the
review and approval of an existing internal working committee at Solvay (the
“Solvay Promotional Review Committee”) in advance of first use. CV Therapeutics
will participate as a member in the Solvay Promotional Review Committee in
connection with the review and approval of all Product Promotional Materials as
provided herein. CV Therapeutics will submit all proposed Product Promotional
Materials to the Solvay Promotional Review Committee at least seven (7) days
prior to the next meeting of the Solvay Promotional Review Committee for review
and approval, which meeting to review such submitted materials must be held
within fourteen (14) days of such submission. Solvay shall permit CV
Therapeutics to participate, in person or by phone, in any meeting of the

 

19



--------------------------------------------------------------------------------

Solvay Promotional Review Committee to discuss and jointly approve any such
proposed Product Promotional Materials. Once approval has been granted by the
Solvay Promotion Committee, Solvay shall within forty-eight (48) hours, submit
such materials to Solvay’s Licensor and to SPML/Biopharma as required by their
respective Interested Party Agreements, and Solvay will also submit all such
Product Promotional Materials to the FDA on a timely basis if and as necessary.

 

CV Therapeutics, at its sole expense, shall be responsible for the production of
all Product Promotional Materials for the Product; provided, however, that
Solvay shall reimburse CV Therapeutics for the costs and expenses of the
production of all Product Promotional Materials provided to Solvay PSRs and
Solvay Sales Management Team. All Product Promotional Materials shall comply
with the Product Promotional Guidelines set forth in the then-current Business
Plan, and neither CV Therapeutics nor Solvay shall distribute or permit any use
of any materials within the above definition of Product Promotional Materials
that are not approved by the Solvay Promotional Review Committee as provided
herein. Each Party shall be responsible, at its own expense, for distributing
Product Promotional Materials to their respective PSRs and Sales Management
Team, and for ensuring use only of Product Promotional Materials approved as
provided hereunder. Product Promotional Materials shall be used only for the
purposes of this Agreement and all unused quantities of such Product Promotional
Materials shall be properly destroyed upon expiration or earlier termination of
this Agreement. The quality and form of the Product Promotional Material
selected by the JCC and approved by the Solvay Promotional Review Committee
shall be adequate to meet the Marketing and Promotion objectives set forth in
the then-current JSC-approved Business Plan.

 

For the avoidance of doubt, CME and grant programs shall be part of the Business
Plans prepared by the JCC pursuant to Section 2.4 of this Agreement, will not be
considered Product Promotional Materials for purposes of this Agreement, and
will not be the subject of separate review or approval even if such CME or grant
program is not reflected on such Business Plan; provided such grant is for a de
minimus amount.

 

(b) Samples. Solvay shall use its Commercially Reasonable Efforts to provide CV
Therapeutics with Samples for distribution to Target Physicians in accordance
with Section 11 of this Agreement. With respect to the distribution of Samples
to CV Therapeutics, Solvay will be responsible, at its own expense, for
delivering the Samples to one (1) site location, and one (1) site location only,
to be selected by CV Therapeutics. Each Party shall cause, and shall maintain
written procedures to ensure that all of its PSRs comply with all applicable
laws, rules and regulations relating to the distribution of, and accountability
for, Samples, including but not limited to the PDMA and regulations thereunder.
Sample Receipt Forms, final reconciliation reports, signature audit data and
findings, and for-cause investigation reports and associated data with respect
to Samples of the Product for distribution in the Territory or otherwise for
distribution to customers in the Territory for free, where the purpose of the
free supply is to maximize sales and market share during the Term, shall be
generated from compliance reports, accountability cards and the like produced by
CV Therapeutics or Solvay, as the case may be, and shall be maintained by the
Party for a period of not less than three (3) years. CV Therapeutics shall fully
cooperate with Solvay in the production and delivery of any such documentation
as may be requested or required by FDA and/or other governmental agencies. CV
Therapeutics shall compile Sample reports on the Sample Receipt Forms that are
completed

 

20



--------------------------------------------------------------------------------

and returned by each CV Therapeutics PSR, and shall share such reports with
Solvay as provided in Section 11.

 

Solvay agrees that CV Therapeutics may develop its own, or with a third party,
Sample systems, policies, procedures and documentation (including Sample Receipt
Forms), subject to Solvay review and approval for use with the Product.

 

(c) Sales Training. Promptly following the Effective Date, Solvay shall provide
CV Therapeutics with complete copies of all existing current training materials
relating to the Product. As soon as practicable, but in any event before the
Commencement Date, CV Therapeutics shall, at its own expense, organize and
conduct one (1) or more sales training meetings at a location or locations
selected by CV Therapeutics to educate the CV Therapeutics’ PSRs and CV
Therapeutics’ Sales Management Team on the Product and the Promotion thereof. CV
Therapeutics shall direct the CV Therapeutics PSRs and each member of CV
Therapeutics’ Sales Management Team to attend at least one (1) such sales
training meeting. After the initial sales training meeting described herein, CV
Therapeutics shall, at its own expense, periodically provide additional training
to the CV Therapeutics’ PSRs and CV Therapeutics’ Sales Management Team during
the Commitment Term. Such additional training shall be conducted on an as needed
basis in CV Therapeutics’ reasonable discretion, provided, however, that upon
Solvay’s reasonable written request, not more frequently than once per year
during the Commitment Term, CV Therapeutics shall conduct, at regular CV
Therapeutics sales meetings and at CV Therapeutics’ expense, additional sales
training sessions for the CV Therapeutics PSRs and CV Therapeutics’ Sales
Management Team. All training of the CV Therapeutics PSRs and CV Therapeutics’
Sales Management Team members shall be conducted by experienced sales training
personnel. CV Therapeutics shall be responsible for all expenses incurred in
connection with the training of its designated sales training personnel, the CV
Therapeutics PSRs and the CV Therapeutics Sales Management Team. Each Party
shall have the right to have one (1) or more of such Party’s employees attend,
at such Party’s expense, any Product sales training meetings held by the other
Party. Solvay shall be responsible, at its own expense, for making copies of and
distributing to the Solvay PSRs and Solvay’s Sales Management Team, Product
related sales training materials, and for maintaining adequate training of its
designated sales training personnel as well as the Solvay PSRs and Solvay Sales
Management Team.

 

(d) Promotional Claims. CV Therapeutics and Solvay each agree to limit the
claims of efficacy and safety for the Product made by the Parties’ respective
PSRs and Sales Management Teams to those that are consistent with FDA-approved
labeling for the Product in the Territory. Neither Party shall add, delete or
modify claims of efficacy or safety in its Promotion of the Product nor make any
changes in Product Promotional Materials approved by the Solvay Promotional
Review Committee pursuant to Section 3.5(a) above. Each Party’s Detailing and
Promotion of the Product shall be in strict adherence to all regulatory,
professional and legal requirements including, without limitation, FDA
regulations and guidelines concerning the advertising of prescription drug
products, the American Medical Association’s Guidelines on Gifts to Physicians,
the PhRMA Code on Interactions with Health Care Professionals, the ACCME
Standards for Commercial Support of Continuing Medical Education and the Product
Promotion Guidelines in the then-current JSC-approved Business Plan for the
Product, and any approved updates thereto.

 

21



--------------------------------------------------------------------------------

(e) Communications with Sales Representatives. Each Party shall have full
responsibility for the dissemination of information regarding the Product to its
Sales Management Team and PSRs based on the Product Promotional Guidelines and
the Product Promotional Materials approved by the Solvay Promotional Review
Committee pursuant to Section 3.5(a) above. All written communications including
sales training materials from CV Therapeutics to CV Therapeutics’ Sales
Management Team and the CV Therapeutics PSRs concerning the Promotion of the
Product to Target Physicians, other than communications described in the next
sentence, shall be subject to prior written approval by the JCC or the Solvay
Promotional Review Committee, as the case may be. Prior approval will not be
required for communications that do not contain any drug information other than
Product name, description and price (e.g., tactical memos, competitive alerts
and other routine business reports that do not contain any substantive drug
information about the Product).

 

(f) Conduct of Studies. CV Therapeutics will not initiate or conduct any
pre-clinical or clinical studies for the Product without the prior written
approval of Solvay.

 

(g) Submission of EUROPA sNDA. Solvay shall submit the EUROPA sNDA for the
Product to the FDA by no later than December 31, 2004 and agrees not to [*]
without the prior written approval of CV Therapeutics.

 

(h) Pricing. The overall pricing strategy for the Product shall be set forth in
the JSC-approved Business Plan. Initial Product pricing shall be the pricing of
the Product as of the Effective Date. Following such initial Product pricing,
Solvay shall have exclusive responsibility and authority with respect to the
pricing of the Product, provided, however, that (i) Solvay shall consult with
and, thirty (30) days prior to any change, shall inform CV Therapeutics of list
price increases or decreases for the Product in the Territory before such
information is generally announced to the trade by Solvay, and (ii) Solvay shall
[*] the Product [*]. Solvay shall maintain all pricing records and methods
relating thereto, including discounts, and shall bear sole responsibility for
any miscalculations based on such methods and penalties for errors thereto and
no such miscalculations or errors shall result in any reduction in Net Sales.

 

(i) Manufacturing; Distribution; and Sale of Product. Solvay at its own expense
shall be solely responsible for all activities relating to manufacture, supply
and distribution of the Product (including Samples, which shall be at Solvay’s
expense in the case of Samples for the Solvay PSRs) in the Territory, including,
without limitation, order processing, inventory warehousing, delivery to
customers, invoicing and collection of receivables. Solvay shall have the sole
right and responsibility to arrange for all distribution of the Product in the
Territory, and to effect and account for all sales and, subject to Sections
3.4(f) and 3.5(h) above, to establish and modify the terms and conditions with
respect to the sale of the Product, including any terms and conditions relating
to or affecting the price at which the Product will be sold, any discount
attributable to payments on receivables, distribution of the Product, credit to
be granted or refused and the like. Solvay will process, administer and pay any
and all rebates, chargebacks and discounts; provided, however, that CV
Therapeutics approve any new rebates,

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

chargebacks or discounts before Solvay signs and implements them as provided in
Section 3.4(f) above, except for government-mandated rebates which may be
implemented without the prior approval of CV Therapeutics.

 

During the Term, Solvay shall use its Commercially Reasonable Efforts to
manufacture, supply and distribute sufficient Product (including Samples with
adequate shelf life as specified in Section 11.1) to satisfy the CV Therapeutics
Minimum Commitments and support the then-current JSC-approved Business Plan and
JCC-approved strategies under Section 3.4(a) above. During the Term, Solvay
shall provide CV Therapeutics with quarterly manufacturing forecast and an
assessment of its ability to satisfy its manufacturing, supply and distribution
obligations hereunder for the most current revenue forecast for the next four
(4) quarters. Solvay agrees to meet promptly with CV Therapeutics (in person or
by teleconference as agreed upon) to address any reasonable concerns of CV
Therapeutics relating to manufacturing, supply or distribution capacity and/or
quality under this Agreement.

 

(j) Process Changes by Solvay. CV Therapeutics shall have the right to review
and approve in advance, such approval not to be unreasonably withheld, any
changes contemplated or proposed by Solvay to any process that will impact the
safety, strength, purity, integrity, or quality (SSPIQ) of the Product.

 

3.6 Ownership of Product.

 

(a) Ownership of Product. Solvay retains and shall retain all proprietary and
property interests in and to the Product until the point of sale. Solvay’s NDC
number shall at all times remain on the Product. CV Therapeutics will not have
nor represent that it has any control over, or proprietary or property interests
in, the Product. Nothing contained in this Agreement shall be deemed to grant to
CV Therapeutics or its Affiliates any license, right, title or interest in or to
any patent, trademark, copyright, trade secret or other similar property of
Solvay, except as may be authorized herein or otherwise, in writing, by Solvay,
as applicable, for CV Therapeutics to Promote and Detail the Product pursuant to
this Agreement.

 

(b) Trademark. The Product shall be Promoted by CV Therapeutics in accordance
with the terms and conditions of this Agreement under the trademark “Aceon®”
(the “Trademark”) owned or controlled by Solvay and all goodwill associated with
the use of the trademark will inure to the benefit of Solvay. Because the
maintenance of the Trademark is the responsibility of Solvay’s Licensor under
the Interested Party Agreements, Solvay will monitor Solvay’s Licensor’s
compliance therewith and will notify CV Therapeutics promptly in writing with
respect to any developments with respect to the Trademark. Solvay hereby grants
to CV Therapeutics the right to use the Trademark solely with respect to
Detailing and Promoting the Product in the Territory pursuant to the terms and
conditions contained in this Agreement, and does not grant to CV Therapeutics
any property right or interest in the Trademark or any other trademarks,
designs, logos, slogans, taglines, trade names or trade dress that Solvay or its
Affiliates own, use or control. CV Therapeutics’ logo will be used on all
Product Promotional Materials, but not on Product packaging. Solvay’s logo will
be used on all Product Promotional Materials and all Product packaging.

 

23



--------------------------------------------------------------------------------

3.7 Patents. This Agreement does not grant to CV Therapeutics any license,
right, title or interest in or to any patent applications or patents of Solvay,
except to the extent necessary to allow CV Therapeutics to Promote the Product
in accordance with the terms and conditions of this Agreement.

 

3.8 No Distribution by CV Therapeutics. The Parties recognize that CV
Therapeutics may from time to time receive orders for the Product directly from
third parties. In such event, CV Therapeutics shall promptly advise the customer
that CV Therapeutics is not authorized to accept orders for the Product and it
will use its Commercially Reasonable Efforts to provide the customer with
adequate information to complete the customer’s order directly with Solvay.
Solvay shall assume all shipping and handling charges with respect to such
orders.

 

4. Compensation.

 

4.1 Compensation Arrangement.

 

(a) Subject to the provisions of subsections (b) through (g) below, throughout
the Term (as defined in Section 10.1), on a calendar quarterly basis, Solvay
hereby agrees to split revenues with CV Therapeutics by paying to CV
Therapeutics a percentage of Solvay’s Net Sales of the Product pursuant to the
following compensation schedule (the “Compensation Schedule”)1:

 

(i) Prior to FDA approval of Product labeling changes in connection with the
final approval of the EUROPA sNDA regulatory filing:

 

QUARTERLY NET SALES

--------------------------------------------------------------------------------

 

SOLVAY PERCENTAGE
OF NET SALES

--------------------------------------------------------------------------------

 

CV THERAPEUTICS
PERCENTAGE OF NET SALES

--------------------------------------------------------------------------------

[*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]

--------------------------------------------------------------------------------

1 [*]

 

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

(ii) Commencing with the first full calendar quarter occurring after FDA
approval of Product labeling changes in connection with the final approval of
the EUROPA sNDA regulatory filing:

 

QUARTERLY NET SALES

--------------------------------------------------------------------------------

 

SOLVAY PERCENTAGE
OF NET SALES

--------------------------------------------------------------------------------

 

CV THERAPEUTICS
PERCENTAGE OF NET SALES

--------------------------------------------------------------------------------

[*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*] [*]   [*]   [*]
[*]   [*]   [*]

 

(iii) The Baseline will be prorated for any partial calendar quarter occurring
during the Term. The initial value of the Baseline will be [*] per calendar
quarter. If the EUROPA sNDA FDA Approval is obtained prior to November 1, 2005,
then the Baseline shall be increased to [*] in the quarter in which the EUROPA
sNDA FDA Approval is obtained. In addition, the Baseline will be adjusted
proportionately for any net effective price increases or decreases for the
Product established by Solvay during the Term, subject to the other terms of
this Agreement. Any such proportional adjustment shall be calculated as follows:

 

B x (1 + (OASP/OLP) x (NLP-OLP)/OLP) = adjusted Baseline resulting from price
change, where      B means the Baseline prior to adjustment hereunder,      OASP
means the old Average Selling Price of the Product (prior to the price change),
     OLP means the old Product list price (prior to the price change), and     
NLP means the new Product list price (after the price change) such that the
ratio (NLP-OLP)/OLP equals the percentage change in list price.      By way of
example only, [*].     

 

(iv) If Net Sales of the Product in any calendar quarter that begins after
September 30, 2005 are less than the Baseline amount applicable for that
calendar quarter, the difference between the actual Net Sales and the applicable
Baseline amount for that quarter shall be added to the Baseline amount for the
next calendar quarter, but only for that next calendar quarter, for a
carryforward of such unused Baseline amount.

 

(b) If upon mutual agreement in advance by both Parties, Solvay delivers [*]
Details in any given year, and this amount constitutes [*] for the Product by
Solvay

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

and CV Therapeutics, the Compensation Schedule will be renegotiated in good
faith in advance by the Parties. For the avoidance of doubt, both Parties agree
that no unilateral changes shall be permitted.

 

(c) In the event of the approval of a generic perindopril by the FDA during the
Term, beginning on the first day of the next calendar quarter after such
approval, Solvay shall cease to pay CV Therapeutics pursuant to 4.1.a and shall
instead pay CV Therapeutics pursuant to this section 4.1.c. as follows: Solvay
shall pay CV Therapeutics [*] based on the following calculation: CV
Therapeutics shall receive [*] during the [*] .

 

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

By way of example only:

 

[*]

[*]

[*]

                

[*]

   [*]            

[*]

   [*]            

[*]

   [*]            

[*]

   [*]            

[*]

[*]

   [*]   [*]   [*]   [*]

[*]

   [*]   [*]   [*]   [*]

[*]

   [*]   [*]   [*]   [*]

[*]

   [*]   [*]   [*]   [*]

[*]

   [*]   [*]   [*]   [*]              [*]   [*]

[*]

           [*]   [*]

[*]

   [*]       [*]    

[*]

           [*]    

[*]

           [*]   [*]                   

[*]

           [*]   [*]

[*]

[*]

                

[*]

   [*]            

[*]

   [*]            

[*]

   [*]                               

[*]

   [*]   [*]   [*]    

[*]

       [*]   [*]    

[*]

       [*]   [*]    

[*]

[*]

 

(d) In the event the Product is recalled or withdrawn from the market, the
Parties agree to negotiate, in good faith, an adjustment to the Baseline, and
the provisions of Sections 7.2 (including the automatic Baseline adjustment in
the case of a manufacturing–related recall) and 10.2(d) shall also apply.

 

(e) In the event that CV Therapeutics terminates this Agreement prior to the end
of the Commitment Term for any reason, other than for cause under Section
10.2(a),

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

effective as of the effective date of such termination, CV Therapeutics will not
be entitled to receive further payments under this Section 4.1 except for
previously owed or accrued amounts that have not yet been paid to CV
Therapeutics (if any).

 

(f) In the event that this agreement has not been terminated pursuant to Section
10 prior to the end of the Commitment Term, CV Therapeutics will be compensated
according to the above schedule until the termination of the Residual Term.

 

(g) If CV Therapeutics does not meet the CV Therapeutics Minimum Commitments as
defined in Section 3.4 (e) of this agreement for any Commitment Year the
following in this Section 4.1(g) shall apply. For the purposes of this Section
4.1(g) [*] and the [*] shall be [*] the CV Therapeutics Minimum Commitment [*]
during the [*] CV Therapeutics Minimum Details Commitment for that [*] during
the [*]. If the [*] shall be that the [*] for each of the [*] with the first
[*]. If the [*] shall have [*] for each of the [*].

 

By way of example only, [*] the first [*] CV Therapuetics Minimum Commitments
[*] and CV Therapeutics [*] as follows:

 

[*]

 

If Solvay does not meet the Solvay Minimum Commitments as defined in Section 3.4
(e) of this Agreement for any Commitment Year the following provision in this
Section 4.1(g) shall apply. For the purposes of this Section 4.1(g), [*] and the
[*] shall be [*]. The [*] shall be [*] the Solvay Minimum Details Commitment [*]
during the [*] Solvay Minimum Details Commitment for that [*] during the [*]. If
the [*] shall be that the [*] for each of the [*] with the first [*]. If the [*]
shall have [*] for each of the [*]. By way of example only, [*] as follows:

 

[*]

 

4.2 Payment Terms.

 

(a) Payment of Compensation Payments; Statements. Subject to the other terms of
this Agreement Solvay shall make any compensation payments owed to CV
Therapeutics in United States Dollars, quarterly within thirty (30) days
following the end of each calendar quarter for which such sales are deemed to
occur (as provided in the next sentence), using the wire transfer provisions of
this Section 4.2. For purposes of determining when a sale of any Product occurs
under this Agreement, the sale shall be deemed to occur on the earlier of (i)
the date the Product is shipped or (ii) the date of the invoice to the purchaser
of the Product. Each compensation payment shall be accompanied by a written
statement for the calendar quarter covered by such statement, specifying: the
gross sales and Net Sales in the Territory showing deductions specified in
Section 1.24; the applicable compensation rate under this Agreement, applying
the Compensation Schedule and other terms of Section 4.1; and the

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

compensation payments payable in United States Dollars, including an accounting
of all deductions taken in the calculation of Net Sales.

 

(b) Taxes. All payments hereunder shall be made free and clear of any taxes,
duties, levies, fees or charges.

 

(c) Wire Transfers. All payments hereunder shall be made to CV Therapeutics by
bank wire transfer in immediately available funds to CV Therapeutics in
accordance with the wire instructions set forth below, which may be changed only
by written notice to Solvay from the Chief Financial Officer of CV Therapeutics
under Section 13.5.

 

[*]

 

(d) Overdue Compensation Payments. Subject to the other terms of this Agreement,
compensation payments not paid to CV Therapeutics within the time period set
forth in this Section 4 shall bear interest at a rate of one and one half
percent (1.5%) per month or the highest rate allowed under law, whichever is
lower, until paid in full.

 

5. Record Keeping; Reporting and Audits.

 

5.1 Details and Samples. The Parties shall keep complete and accurate records of
(i) all Details delivered by the PSRs and the District Managers, and (ii) with
respect to Samples delivered by the PSRs, the quantity and dates of delivery of
such Samples to each physician. Each Party also shall keep its copies of the
completed Sample Receipt Forms. In addition, CV Therapeutics shall keep complete
and accurate records of all of its costs and expenses for Marketing and
Promotion under this Agreement (except for Direct Detailing Expenses).

 

5.2 Compensation Payments. Solvay and its Affiliates shall keep for at least
three (3) years from the end of the calendar year to which they pertain,
complete and accurate records of sales by Solvay and its Affiliates of the
Product, in sufficient detail to allow the accuracy of the compensation payments
to be confirmed.

 

5.3 Manufacturing Costs for Samples Provided to CV Therapeutics. Solvay shall
keep for at least three (3) years following the end of the calendar year to
which they pertain complete and accurate records of all of Solvay’s
manufacturing costs for Samples supplied to CV Therapeutics hereunder, in
sufficient detail to allow the accuracy of the direct out-of-pocket costs to be
confirmed.

 

5.4 Financial Audit Rights. Subject to the other terms of this Section 5.4, at
the request of either Party upon at least ten (10) business days’ prior written
notice from the requesting Party to the other Party, and at the expense of the
requesting Party (except as otherwise provided herein), the other Party shall
permit an independent certified public

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

accountant reasonably selected by the requesting Party and reasonably acceptable
to the other Party to inspect (during regular business hours) the relevant
records required to be maintained by the other Party under this Section 5.4. At
CV Therapeutics’ request, the accountant shall be entitled to review the
then-preceding three (3) years of Solvay’s records under this Section 5 for
purposes of (i) verifying CV Therapeutics’ compensation payments and cost of
Samples, including verification of Solvay’s gross sales, Net Sales, Average
Sales Price, Sample costs, and Solvay’s determination of numbers of Details and
Samples provided by Solvay and its Affiliates under Section 3.4(e), or (ii)
complying with the Sarbanes-Oxley Act of 2002, as amended, including, but not
limited to all United States Securities an Exchange Commission (SEC) rules and
regulations relating thereto. At Solvay’s request, the accountant shall be
entitled to review the then-preceding three (3) years of CV Therapeutics’
records under this Section 5 for purposes of verifying CV Therapeutics’ costs
and expenses for Marketing and Promotion under this Agreement (except for Direct
Detailing Expenses) and determination of numbers of Details provided by CV
Therapeutics under Section 3.4(e). In every case the accountant must have
previously entered into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 12 and limiting the
disclosure and use of such information by such accountant to authorized
representatives of the Parties and the purposes germane to this Section 5.4.
Results of any such review shall be made available to both Parties and shall be
binding on both Parties.

 

If any review reveals a deficiency in the calculation of compensation payments
resulting from any underpayment by Solvay, Solvay shall promptly pay CV
Therapeutics the amount remaining to be paid (plus interest thereon at the rate
provided in Section 4.2(d) above), and if such underpayment is by ten percent
(10%) or more, Solvay shall also pay all costs and expenses of the review. If
any review reveals a deficiency in the calculation of Solvay’s Sample Costs
resulting in any overpayment by CV Therapeutics, Solvay shall promptly refund CV
Therapeutics the amount of any such overpayment (plus interest thereon at the
rate provided in Section 4.2(d) above), and if such overpayment is by ten
percent (10%) or more, Solvay shall also pay all costs and expenses of the
review. If any review reveals that CV Therapeutics has not met the CV
Therapeutics Minimum Commitments as defined in Section 3.4(e) for any calendar
year, then Section 4.1(g) shall apply, and if any review reveals that Solvay has
not met the Solvay Minimum Commitments as defined in Section 3.4(e) of this
Agreement for any calendar year, then Section 4.1(g) shall apply.

 

5.5 Monthly and Quarterly Reports. Within fifteen (15) business days after the
end of each month during the Term, each Party shall provide to the other Party
the raw data of Sales Call activity, and within forty (40) days after the end of
each month during the Term, each Party shall provide the other Party with Sample
disbursements for the preceding month, all as provided in the remainder of this
Section 5.5. All such monthly reports shall be in the form of a written report,
and, at the other Party’s option, an electronic file, each formatted in such
manner as may be reasonably requested by the other Party (taking into account
each Party’s existing computer systems), for each Sales Territory and on a
cumulative basis for the entire Territory, setting forth the following
information (and such modifications and/or additional Product-related
information as either Party may reasonably request from time to time,
particularly to satisfy accounting, regulatory or legal requirements):

 

(a) the number of Primary and Secondary Details delivered by each PSR during
such month and on a cumulative basis for all PSRs and District Managers for such
month;

 

30



--------------------------------------------------------------------------------

(b) the number of Primary and Secondary Details delivered by the PSRs to each
physician during such month, sorted by non-Target Physicians and Target
Physicians;

 

(c) the total number of Samples delivered by each PSR during the preceding month
and on a cumulative basis for all PSRs and District Managers during the
preceding month;

 

(d) the number of Samples delivered to each physician by the PSRs and District
Managers during the preceding month, which report shall also identify each such
physician as either a Target Physician or a non-Target Physician;

 

(e) the number of Samples remaining in inventory and in each PSRs and each
District Manager’s inventory on the last day of the preceding month;

 

(f) the calculated percentage of total Details delivered by the PSRs during such
month which were Details to Target Physicians;

 

(g) from Solvay only, a calculation of the estimated Net Sales and estimated
compensation for such month; and

 

(h) from Solvay only, a statement of inventory provided to Solvay from its
distributors.

 

After the end of each calendar quarter during the Term, at the same time as the
written statement from Solvay set forth in Section 4.2(a) above, each Party
shall provide to the other Party with a written report, and, at the other
Party’s option, an electronic file, each formatted in such manner as may be
reasonably requested by the other Party (taking into account each Party’s
existing computer systems), for each Sales Territory and on a cumulative basis
for the entire Territory, setting forth the same information as the foregoing
clauses (a) through (g) in this case covering the calendar quarter; provided,
however, that Solvay’s written report to CV Therapeutics shall accompany its
written statement to CV Therapeutics under Section 4.2(a) above.

 

6. Relationship and Publicity.

 

6.1 Relationship of Parties. Neither Party shall have any responsibility for the
hiring, termination, compensation or benefits of the other Party’s Personnel. No
Personnel of either Party shall have any authority to bind or obligate the other
Party for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s
authorized written approval. For all purposes, and notwithstanding any provision
of this Agreement to the contrary, the legal relationship of the Parties under
this Agreement shall be that of independent contractors.

 

31



--------------------------------------------------------------------------------

6.2 Public Announcements. Subject to Section 12.5 and except as otherwise
required by applicable law or regulation or the terms of this Agreement, neither
Party shall distribute or have distributed any publicity or information that
bears the name of the other without the prior written approval of the other.
Notwithstanding the foregoing, but still subject to Section 12.5, either Party
may issue a press release or other public announcement to announce the
co-promotion arrangement contemplated hereunder. The press release to be issued
upon execution of this Agreement is attached to this Agreement as Exhibit E.
Nothing in this Agreement shall prohibit CV Therapeutics from discussing this
Agreement generally with investors and potential investors, analysts, and the
media, provided, however, that any such discussions shall be in material
compliance with United States securities laws and regulations, including, but
not limited to, Regulation FD.

 

6.3 Publications. The Parties understand that the Interested Party Agreements
contain obligations related to scientific publications. Solvay shall use all
Commercially Reasonable Efforts to comply with such obligations and CV
Therapeutics shall cooperate reasonably in support of such compliance. Solvay
shall provide CV Therapeutics copies of any proposed scientific publications
relating to the Product received from a Solvay Interested Party within two (2)
business days of such receipt for CV Therapeutics approval, not to be
unreasonably withheld, and CV Therapeutics will review and respond to Solvay
within thirty (30) days after receipt. CV Therapeutics shall provide Solvay with
any proposed scientific publication relating to the Product at least sixty (60)
days in advance of any planned publication date for submission to the relevant
Solvay Interested Party as required under the appropriate Interested Party
Agreement.

 

7. Regulatory Compliance.

 

7.1 Marketing Authorization and Regulatory Matters.

 

(a) The Parties shall agree, in good faith, through the JCC and the JRWG (as
provided in Section 2.3(b) above), on all actions, including, but not limited to
regulatory strategy, contents of Product sNDA sections, and Product sNDA
prosecution and labeling relating to the Product (including the Parties’
respective efforts and activities related to the EUROPA sNDA submission to FDA
and to review and ultimate action thereon by FDA). Through the JRWG or
otherwise, both companies shall review and mutually agree upon all key Product
sNDA documents (including the EUROPA sNDA), including all proposed and final
Product labeling and all responses to FDA relating thereto, and Solvay shall
hold final Product sNDA sign-off authority. In addition, Solvay will permit CV
Therapeutics (through the JRWG or otherwise) to participate in all Solvay
project team meetings (or joint meetings with Solvay Interested Parties) related
to any Product sNDA(s) (including the EUROPA sNDA), as well as to participate as
an active member in all FDA meetings and scheduled teleconferences (including
any meetings or teleconferences held in preparation of such FDA meetings and
teleconferences) relating to the Product; and Solvay shall promptly provide CV
Therapeutics with copies of all Solvay internal minutes and correspondence, and
FDA minutes and correspondence, including those relating to such meetings and
teleconferences. In the event that an FDA advisory committee review is scheduled
for the Product during the Term, CV Therapeutics will be entitled to actively
participate with Solvay (and all Solvay Interested Parties, if any) on all
activities related to the preparations and presentations, including the actual
meeting.

 

32



--------------------------------------------------------------------------------

(b) Subject to the foregoing provisions and Section 7.6 below, Solvay shall have
the sole right and responsibility between the Parties to take, and shall take,
such actions with respect to the Product and such other actions as would
normally be taken in accordance with the accepted business practices and legal
requirements in the pharmaceutical industry in order to maintain the
authorization to Market the Product as a pharmaceutical product in the United
States. Solvay shall own or hold legal responsibility and maintain the new drug
application with respect to the Product and will retain responsibility for all
regulatory filings for the Product as required under the Interested Party
Agreements and applicable laws and regulations.

 

7.2 Recalls. Solvay shall immediately notify CV Therapeutics if Solvay
determines in good faith that there is potential for a Product recall and shall
present to the JSC its basis for the recall sufficiently prior to any such
recall date to enable CV Therapeutics to review such basis and cooperate with
Solvay with respect to such recall as provided below. After discussion with the
JSC, Solvay shall have the final good faith decision-making authority for such
recall. The Parties shall allocate responsibilities between them for any such
recall, such as, for example, distributing notices of the recall and collecting
samples. At Solvay’s request and expense, CV Therapeutics shall reasonably
assist Solvay in handling any recalls of the Product. CV Therapeutics will make
available to Solvay, upon request and at Solvay’s expense, all pertinent records
of CV Therapeutics that Solvay may reasonably request to assist Solvay in
effecting any such recall.

 

(a) In the event of any manufacturing-related recall of Product (including
Samples) hereunder, for purposes of Section 4.1 above, the Baseline
automatically will be reduced by the amount [*] equal to the amount [*] by the
[*] the Product [*] by the [*].

 

7.3 Returns. Any Product returned to CV Therapeutics shall be shipped to
Solvay’s nearest facility, with any reasonable direct cost to be paid by Solvay.

 

7.4 General; Adverse Drug Experiences and Product Complaints; Product Audits. In
general under this Agreement, the Parties agree that Solvay shall be responsible
for processing all adverse event reports and Product complaints as required
under the Interested Party Agreements and applicable laws and regulations. Both
Parties will collaborate in developing procedures for providing Solvay
information related to adverse events and Product complaints, with such agreed
upon procedures to be evidenced by a separate agreement as an addendum to this
Agreement (the “Technical Agreement”). The Technical Agreement will also contain
procedures for providing CV Therapeutics information related to adverse events
and Product complaints, including but not limited to the following documentation
and information: copies of all documentation received from or provided to the
FDA with respect to the Product, including but not limited to annual product
reviews and CMC submissions; all safety data for the Product including expedited
safety reports and all periodic safety update reports received from Solvay’s
Licensor; all GCP and GMP audit reports; and all Product complaint reports. In
addition, the Technical Agreement shall provide CV Therapeutics with access to
records

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

(including GMP audit reports) and inspection rights, to assess Solvay’s
continued ability to manufacture and provide Product and Samples as required
under this Agreement and protect CV Therapeutics’ investment in the arrangement
under this Agreement.

 

7.5 Product Inquiries. If CV Therapeutics, or any CV Therapeutics PSR, receives
any inquiries about the Product, CV Therapeutics’ responsibilities shall be as
follows:

 

(a) For questions that CV Therapeutics PSRs are unable to answer concerning
Product identification, Product availability or general inquiries, CV
Therapeutics shall contact Solvay Customer Service at 1-800-241-1643, option 1
(or such other person, address and phone number as Solvay may designate from
time to time by written notice to CV Therapeutics).

 

(b) For medical inquiries, including those related to information outside of
labeling or which CV Therapeutics PSRs are unable to answer, such medical
inquiries shall go to CV Therapeutics’ Medical Information whenever the
inquiries originate from CV Therapeutics PSRs. CV Therapeutics Personnel shall
generate and provide prompt responses to such inquiries on CV Therapeutics
letterhead, using Solvay’s standard responses where appropriate, and generating
responses to unique requests where necessary. CV Therapeutics shall provide any
such unique response to Solvay for comment via telecopy (under the notice
provisions of Section 13.5 below) at least two (2) business days in advance.

 

(c) Promptly after the Effective Date, Solvay shall provide CV Therapeutics with
copies of all of Solvay’s standard responses to medical inquiries, so that CV
Therapeutics may use such responses as provided in Section 7.5 above to respond
to medical inquiries and to generate responses to unique requests for Solvay
comment.

 

7.6 Communications with FDA. All communications with the FDA concerning the
Product shall be the sole responsibility of Solvay and shall be initiated solely
by Solvay. Solvay shall keep CV Therapeutics promptly informed (including as
provided in Sections 2.3(b) and 7.1 above), and shall provide CV Therapeutics
promptly with all Solvay minutes and correspondence relating to teleconferences,
meetings or other interactions with FDA with respect to the Product, and with
copies of all FDA minutes and correspondence relating to the same. Solvay shall
notify CV Therapeutics in advance of any planned communication with the FDA, and
shall cooperate with CV Therapeutics regarding regulatory strategy for the
Product as provided in Sections 2.3(b) and 7.1 above. CV Therapeutics, at its
own expense, shall provide reasonable assistance to Solvay to the extent deemed
necessary by Solvay to fully respond to such communications and shall have the
right to participate in such communications with FDA, at CV Therapeutics’
discretion, as provided in Section 7.1.

 

7.7 Additional Responsibilities of the Parties.

 

(a) The Parties shall keep each other advised of significant market, economic,
regulatory and other developments that may affect the Promotion of the Product
in the Territory.

 

(b) Each Party shall report promptly to the other Party all other significant
information concerning any complaint of any kind regarding the Product, its
labeling,

 

34



--------------------------------------------------------------------------------

quality or packaging, including, without limitation, any adverse drug experience
not reported under the Technical Agreement.

 

(c) Solvay shall retain sole responsibility for satisfying all requirements
regarding maintenance of approvals to Market the Product in the Territory.

 

7.8 Reports relating to Coversyl. If Solvay receives any sales or regulatory
information, written or oral, from Solvay’s Licensor regarding Coversyl, it
shall promptly provide such information, in writing, to CV Therapeutics.

 

8. Representations and Warranties.

 

8.1 Mutual Representations and Warranties. As of the Effective Date, each of
Solvay and CV Therapeutics hereby represents, warrants and covenants to the
other Party hereto that:

 

(a) it is a corporation or entity duly organized and validly existing under the
laws of the State or other jurisdiction of its incorporation or formation;

 

(b) the execution, delivery and performance of this Agreement by such Party has
been duly authorized by all requisite corporate action and does not require any
shareholder action or approval;

 

(c) it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder;

 

(d) the execution, delivery and performance by such Party of this Agreement and
its compliance with the terms and provisions hereof does not and will not
conflict with or result in a breach of any of the terms and provisions of or
constitute a default under (i) a loan agreement, guaranty, financing agreement,
agreement affecting a product or other agreement or instrument binding or
affecting it or its property; (ii) the provisions of its charter or operative
documents or bylaws; (iii) any order, writ, injunction or decree of any court or
governmental authority entered against it or by which any of its property is
bound, or (iv) in the case of Solvay, any of the Interested Party Agreements;

 

(e) it shall at all times comply with all applicable laws and regulations
relating to its activities under this Agreement; and

 

(f) during the Term, it and its Affiliates shall not, Market, Promote or sell
the Product in violation of applicable laws, regulations and professional
requirements in the Territory, including but not limited to all Federal and
State Medicare and Medicaid anti-kickback statutes and regulations, the PDMA and
regulations thereunder, the FD&C Act and regulations thereunder, HIPAA, FDA
regulations and guidelines concerning the advertising of prescription drug
products, the American Medical Association’s Guidelines on Gifts to Physicians,
the PhRMA Code on Interactions with Health Care Professionals, and the ACCME
Standards for Commercial Support of Continuing Medical Education, and any
approved updates thereto.

 

35



--------------------------------------------------------------------------------

8.2 Representations and Warranties of Solvay. As of the Effective Date, Solvay
hereby represents, warrants and covenants to CV Therapeutics that:

 

(a) the Product (including Samples) shall have been manufactured and delivered
in accordance with Product specifications and GMP regulations, and all
applicable laws and regulations, including without limitation all applicable
requirements of the Product sNDA(s);

 

(b) the Product shall not be adulterated within the meaning of Section 501 of
the FD&C Act;

 

(c) it has the legal power to extend the rights granted to CV Therapeutics in
this Agreement and has obtained all licenses from the Solvay Interested Parties
necessary to enable CV Therapeutics to carry out its obligations and exercise
its rights under this Agreement, and has not made and will not make any
commitments to others inconsistent or in derogation of such rights;

 

(d) to the best of its knowledge, it has not received, and no Solvay Interested
Party has received, any communications alleging that the manufacture, use, sale,
offer for sale or importation of the Product has violated or would violate, nor
is Solvay aware of any facts that would reasonably lead Solvay to conclude that
such manufacture, use, sale, offer for sale or importation would violate, as the
Marketing, Promotion and sale of such Product is contemplated by this Agreement,
any patent, trademark, service mark, trade names, copyrights or trade secrets or
any other proprietary rights of any third party;

 

(e) to the best of its knowledge, no claim is pending, or to the best of its
knowledge, threatened to the effect that any patent or trademark owned by or
licensed to Solvay and necessary or useful for CV Therapeutics to carry out its
obligations under this Agreement (including the Trademark), is invalid or
unenforceable and there is no known basis for any such claim (whether or not
pending or threatened);

 

(f) as of the Effective Date, to the best of its knowledge, it is not aware of
any activities by third parties which would constitute infringement or
misappropriation of any intellectual property right owned or licensed to it
relating to the Product; and

 

(g) as of the Effective Date, to the best of its knowledge, no facts or
circumstances exist that would prevent filing of an sNDA for EUROPA by December
31, 2004 as provided under Section 3.5(g) of this Agreement.

 

9. Indemnification and Insurance.

 

9.1 Indemnification by CV Therapeutics. CV Therapeutics shall indemnify, defend
and hold Solvay, and its officers, directors, agents, employees, and Affiliates,
harmless from any claims, damages, causes of action, actions, liabilities,
losses, costs and expenses, including costs of investigation and reasonable
attorneys’ fees incurred hereunder (hereinafter, collectively, “Claims”) of a
third party arising out of or in connection with (i) the breach by CV
Therapeutics of any of its representations, warranties or obligations under this
Agreement; (ii) the Promotion of the Product by CV Therapeutics in a manner that
is beyond or materially

 

36



--------------------------------------------------------------------------------

inconsistent with what has been approved by the JCC or the JSC; (iii) any Claims
brought by or on behalf of any CV Therapeutics PSR or member of CV Therapeutics’
Sales Management Team in connection with their employment or the performance of
CV Therapeutics’ obligations under this Agreement; and (iv) any negligent act or
omission of CV Therapeutics; except in any case to the extent such Claims are
the responsibility of Solvay under Section 9.2. Solvay shall notify CV
Therapeutics in writing of any such claims as follows: (a) within fifteen (15)
days of Solvay’s receipt of service of process for the commencement of suit, or
(b) for non-litigated matters, within thirty (30) days of Solvay’s receipt of
notice thereof. Any failure by Solvay to notify CV Therapeutics as provided in
the previous sentence shall not abrogate the indemnification obligations
hereunder, if such failure does not materially harm or prejudice CV
Therapeutics.

 

9.2 Indemnification by Solvay. Solvay shall indemnify, defend and hold CV
Therapeutics, and its officers, directors, agents, employees, and Affiliates,
harmless from any Claim of a third party arising out of or in connection with
(i) the breach by Solvay of any of its representations, warranties or
obligations under this Agreement; (ii) the Promotion of the Product by Solvay in
a manner that is beyond or materially inconsistent with what has been approved
by the JCC or the JSC; (iii) any theory of product liability concerning the
development, testing, manufacture, promotion, sale or use of the Product by
Solvay, its Affiliates or its sublicensees; (iv) any Claims brought by or on
behalf of any Solvay PSR or member of Solvay’s Sales Management Team in
connection with their employment or the performance of Solvay’s obligations
under this Agreement; (v) any negligent act or omission of Solvay; (vi) any
Claims that relate to activities or omissions unrelated to the co-promotion
arrangement under this Agreement, whether inside or outside the Territory; and
(vii) any Claims that relate to any Solvay arrangement under this Agreement with
an Affiliate or (with CV Therapeutics’ consent) a third party to co-promote the
Product in the Territory; except in any case to the extent such Claims are the
responsibility of CV Therapeutics under Section 9.1. CV Therapeutics shall
notify Solvay in writing of any such claims as follows: (a) within fifteen (15)
days of CV Therapeutics’ receipt of service of process for the commencement of
suit, or (b) for non-litigated matters, within thirty (30) days of CV
Therapeutics’ receipt of notice thereof. Any failure by Solvay to notify CV
Therapeutics as provided in the previous sentence shall not abrogate the
indemnification obligations hereunder if such failure does not materially harm
or prejudice Solvay.

 

9.3 Defense of Actions; Settlements. The indemnified Party shall permit the
indemnifying Party, at the indemnifying Party’s expense, to assume the complete
defense of any Claims with full authority to conduct such defense and to settle
or otherwise dispose of the Claims. The indemnified Party, at the expense of the
indemnifying Party, will fully cooperate in such defense and shall provide the
indemnifying Party with all information in its possession and shall provide
assistance necessary to enable the indemnifying Party to defend such Claims. The
indemnifying Party will not, except with the consent of the indemnified Party,
consent to the entry of any judgment or enter into any settlement with respect
to such Claim that either (a) provides for any relief other than the payment of
monetary damage or (b) does not include as an unconditional term thereof the
giving by the claimant or plaintiff to the indemnified Party a full release from
all liability in respect thereof. The indemnifying Party shall not be
responsible for or bound by any settlement made by the indemnified Party with
respect to such Claim without the prior written consent of the indemnifying
Party.

 

37



--------------------------------------------------------------------------------

9.4 Limitation of Liability. With respect to any claim by one Party against the
other arising out of the performance or failure of performance of the other
Party under this Agreement, the Parties expressly agree that the liability of
such Party to the other Party for such breach shall be limited under this
Agreement or otherwise at law or equity to direct damages only and in no event
shall a Party be liable for indirect, special, punitive, exemplary or
consequential damages. The limitations set forth in this Section 9.4 shall not
apply with respect to the obligations of either Party to indemnify the other
under Sections 9.1 or 9.2 in connection with a Claim of a third party.

 

9.5 Insurance. Solvay hereby represents that it currently carries, in full force
and effect, product liability insurance against any claims judgments,
liabilities and expenses for which it is obligated to indemnify CV Therapeutics
under Section 9.2 of this Agreement, in such amounts and with such deductibles
as are customary at the time for companies engaged in a similar business, and
shall provide CV Therapeutics with written evidence of such insurance upon
request.

 

10. Term and Termination.

 

10.1 Term.

 

(a) The term of this Agreement (the “Term”) shall commence as of the Effective
Date and shall include the Commitment Term and the Residual Term, as such terms
are defined in this Agreement.

 

(i) The Commitment Term, as defined in Section 3.4(e) above, shall be effective
as of the Commencement Date and if not terminated earlier pursuant to another
provision of this Section 10, will continue until the earlier of November 10,
2008 or the date a generic to perindopril is approved by the FDA.; subject to a
possible extension as set forth in 10.1(a)(iii) below.

 

(ii) The Residual Term shall be effective upon the termination of the Commitment
Term. If the EUROPA sNDA FDA Approval is obtained by November 1, 2005, the
Residual Term shall terminate three (3) years from the end of the Commitment
Term. If EUROPA sNDA FDA Approval is not obtained by November 1, 2005, the
Residual Term shall terminate four (4) years from the end of the Commitment
Term.

 

(iii) In the event patent protection covering the Product is extended beyond
November 10, 2009, CV Therapeutics shall have the option to extend the
Commitment Term by the term of any such extension, subject to Solvay obtaining
extension of its Interested Party Agreement with Solvay’s Licensor. Other
elements of (a) above shall remain unchanged. Solvay shall provide CV
Therapeutics with written notice of any proposed or planned patent extension at
least one hundred eighty (180) days before the end of the Commitment Term in
order to enable the Parties to cooperate on such extension.

 

10.2 Termination for Cause.

 

(a) Either Party may terminate this Agreement for breach if the other Party
materially breaches this Agreement and fails to cure that breach within sixty
(60) days of

 

38



--------------------------------------------------------------------------------

receipt of prior written notice from the non-breaching Party describing the
alleged breach in reasonable detail and notifying the Party to which the notice
is given of the notifying Party’s intention to terminate this Agreement under
this Section 10.2(a) if the breach is not cured within the sixty (60) day
period. Any such termination shall be effective only if the sixty (60) day
period ends, the material breach remains uncured, and the terminating Party
provides a second written notice to the other Party hereunder (after the cure
period has concluded) specifying that the Agreement is terminated for breach
hereunder.

 

(b) Solvay agrees that during the Term:

 

(i) Neither SPML nor Solvay shall terminate or modify the Solvay Interested
Party Agreement(s) between them under any circumstances (including upon notices
of breach thereunder) without CV Therapeutics’ advance written agreement, to be
granted at CV Therapeutics’ sole discretion;

 

(ii) Neither SPML norSolvay shall modify the Solvay Interested Party
Agreement(s) with Solvay’s Licensor under any circumstances (including upon
notices of breach thereunder) without CV Therapeutics’ advance written
agreement, to be granted at CV Therapeutics’ sole discretion; and

 

(iii) In the event SPML receives notice of termination by Solvay’s Licensor
under the relevant Solvay Interested Party Agreement, Solvay shall (a)
immediately provide such termination notice to CV Therapeutics; (b) immediately
obtain SPML’s written commitment that SPML shall take immediate steps to timely
cure any claimed breach.

 

(c) Either Party may terminate this Agreement by written notice to the other
Party at any time upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings by the other Party.

 

(d) During the Term, if the Product is withdrawn from the market in the
Territory or Solvay is otherwise permanently prevented or prohibited from
marketing, distributing or selling the Product in the Territory, including,
without limitation, as a result of any action of any governmental agency or
authority, court injunction or Product safety concerns on the part of Solvay or
any governmental agency or authority, either Party shall have the right to
terminate this Agreement with immediate effect by providing written notice of
such termination to the other Party.

 

10.3 Termination Without Cause. CV Therapeutics shall have the right to
terminate this Agreement without cause upon one hundred eighty (180) days’
advance written notice to Solvay.

 

10.4 Mutual Termination. This Agreement may be terminated at any time by mutual
written consent of the Parties.

 

10.5 Effect of Termination. Upon any termination or expiration of this
Agreement, CV Therapeutics will immediately cease any and all Promotion of the
Product and CV Therapeutics will promptly destroy, or will cooperate with Solvay
in the collection and

 

39



--------------------------------------------------------------------------------

return to Solvay of, all Product Promotional Materials, scientific literature
relating to the Product, Samples, and other sales or sales training materials in
the possession of CV Therapeutics, any CV Therapeutics PSR and/or any member of
CV Therapeutics’ Sales Management Team, as promptly as practical after the date
thereof. The foregoing destruction and/or returns shall be at Solvay’s expense
if this Agreement has been terminated by CV Therapeutics under Section 10.2(a)
or 10.2(d), and otherwise shall be at CV Therapeutics’ expense. In the event
that CV Therapeutics terminates this Agreement prior to the end of the
Commitment Term for any reason, other than for cause under Section 10.2(a),
effective as of the effective date of such termination, CV Therapeutics will not
be entitled to receive further payments under Section 4.1 except for previously
owed or accrued amounts that have not yet been paid to CV Therapeutics (if any).
Termination of this Agreement shall be without prejudice to (a) any remedies
which either Party may then or thereafter have hereunder or at law, (b) either
Party’s right to receive any amounts accrued under this Agreement prior to the
termination date but which are unpaid or become payable thereafter and (c)
either Party’s right to obtain performance of any obligation provided for in
this Agreement which shall survive termination.

 

11. Samples.

 

11.1 Provision of Samples. Solvay shall provide Samples to CV Therapeutics, at
Solvay’s actual cost, for use by CV Therapeutics in Promoting the Product to
Target Physicians, including as provided in Section 3.5(b) above. The initial
actual costs of such Samples are depicted in Exhibit D and may only be changed
by Solvay upon thirty (30) days’ advance written notice to CV Therapeutics. In
addition, any upward adjustment shall be based solely on specific material price
increases charged by third parties that directly affects the Product. Solvay
shall provide Samples to CV Therapeutics on a quarterly basis and in such
amounts as needed by CV Therapeutics based on Physician Sample forecasts
provided quarterly on a twelve (12) month rolling forecast to Solvay by CV
Therapeutics.

 

All Samples provided by Solvay under this Agreement shall at the time of
delivery by Solvay to CV Therapeutics hereunder, have at least eighteen (18)
months of remaining shelf life based on Product labeling and the relevant date
of manufacture. During the Term, Solvay shall provide adequate supplies of
Samples to satisfy the CV Therapeutics Minimum Commitments and support the
then-current JSC-approved Business Plan and JCC-approved strategies under
Section 3.4(a) above. If Solvay fails to ship such adequate supplies of Samples,
provided that such failure continues for at least sixty (60) days after written
notice from CV Therapeutics to Solvay, Solvay will provide quantities of samples
at no charge equal to the amount ordered during the supply interruption period.

 

11.2 Shipping of Samples. Solvay shall deliver Samples to CV Therapeutics at a
single location designated by CV Therapeutics, which location shall be
designated by CV Therapeutics on a quarterly basis, for distribution by CV
Therapeutics to the CV Therapeutics PSRs and CV Therapeutics’ District Managers.
The storage by CV Therapeutics, the CV Therapeutics PSRs and CV Therapeutics’
District Managers of such Samples shall be at CV Therapeutics’ expense and CV
Therapeutics shall be responsible for storing such Samples or causing such
Samples to be stored under label conditions and with adequate security to
maintain the integrity and usability of such Samples. All Samples that are in
the possession of CV Therapeutics, the CV Therapeutics PSRs or CV Therapeutics’
District Managers and that are

 

40



--------------------------------------------------------------------------------

undistributed by their expiration date shall be returned by CV Therapeutics, at
its expense, to Solvay’s preferred destruction vendor, and destruction of such
outdated Samples shall be at CV Therapeutics’ expense; provided, however, that
if Solvay delivers Samples that do not meet the shelf life requirements under
Section 11.1, all return and destruction shall be at Solvay’s expense.

 

11.3 Compliance with PDMA.

 

(a) CV Therapeutics shall be an “Authorized Distributor of Record” for the
Product for purposes of the requirements of the PDMA and shall comply with the
PDMA, FDA regulations and applicable State law requirements regarding the
Marketing, sale and distribution of the Product, including, without limitation,
applicable wholesale drug distribution licensing guidelines and requirements.
Solvay shall have the right to audit the records and inspect the facilities of
any warehouse or distribution agent identified by CV Therapeutics under Section
11.2 for the storage and distribution of Samples, on advance written notice to
CV Therapeutics and during regular business hours. Upon request by Solvay, CV
Therapeutics shall provide Solvay with copies of such agent’s State registration
certificate as a licensed distribution center and State board of pharmacy
inspection report. CV Therapeutics understands that no Samples shall be shipped
until such agent is verified by Solvay to be in PDMA compliance.

 

(b) Each Party shall take all steps necessary to ensure that each Party’s PSR
and each member of its Sales Management Team complies with the requirements of
the PDMA, all regulations promulgated thereunder and each State’s companion PDMA
statutes and regulations that relate to the distribution of Samples of a
prescription drug product. This compliance includes, but is not limited to,
obtaining written requests, obtaining the licensed healthcare professional’s
signature for all Samples delivered, ensuring validity of the practitioner’s
State license, storage of all Samples at label conditions and sending all
documentation to the Party in a timely manner for retention.

 

(c) Each Party shall take all steps necessary to ensure that each Party’s PSR
and each member of its Sales Management Team complies with all applicable rules
and policies concerning all aspects of the storage, handling and distribution of
Samples. This compliance includes, but is not limited to, distribution to all
PSRs and all members of Sales Management Teams an appropriate “Sample
Accountability System,” adherence to the provisions contained therein, and
attendance by each Party’s PSRs and Sales Management Team at training classes on
procedures for storage, handling and distribution of Samples.

 

(d) CV Therapeutics shall notify Solvay promptly upon learning that any Samples
shipped by Solvay to CV Therapeutics have been lost or have not been received as
scheduled.

 

(e) CV Therapeutics shall notify Solvay promptly upon learning that any of the
subject Samples had not been properly handled or had been handled in a manner
prohibited by law. CV Therapeutics shall take all steps necessary to aid and
support Solvay in a full investigation of any suspected mishandling of Samples.

 

41



--------------------------------------------------------------------------------

(f) If CV Therapeutics or any of its PSRs fails to comply or causes Solvay to
fail to comply with applicable legal requirements and as a direct result a
penalty(ies) is assessed against Solvay or any of its Affiliates or employees,
then, subject to Section 9, CV Therapeutics shall hold harmless and indemnify
Solvay, its Affiliates or its employees from any such civil or criminal penalty
or other damages or losses related thereto, including reasonable attorneys’
fees, costs and expenses as provided in Section 9.1.

 

11.4 Additional Requirements. CV Therapeutics shall maintain and provide to
Solvay, upon request, an updated written list of full names and addresses of
each CV Therapeutics PSR and each member of CV Therapeutics’ Sales Management
Team as well as the address of each site where Samples are stored. Solvay shall
keep this information confidential and shall use this information solely to
satisfy applicable legal or regulatory requirements under this Agreement and for
no other purpose.

 

11.5 No-Recruitment. Neither Party shall, during the Term (and for one (1) year
after any termination or expiration of this Agreement), recruit a PSR of the
other Party for the recruiting Party’s sales force.

 

12. Confidentiality.

 

12.1 Requirements.

 

(a) Each Party agrees not to use Confidential Information (as hereinafter
defined) furnished by the other Party for any purpose other than for purposes of
performing its obligations under this Agreement. Each Party will treat
Confidential Information furnished by the other Party with the same degree of
care as it treats its own proprietary information and will not disclose the
same, for a period of five (5) years after the expiration or earlier termination
of this Agreement, to any third party without the prior written consent of the
Party which furnished such information.

 

(b) If, to carry out its obligations under this Agreement, a Party must disclose
Confidential Information of the other Party to a third party, such disclosing
Party shall first require any such third party to be bound by the
confidentiality provisions of this Agreement by requiring such third party to
enter into an appropriate written confidentiality agreement. This provision
shall not be applicable to confidential information disclosed by the Parties
pursuant to Section 12.2 below.

 

12.2 Confidential Information. “Confidential Information” refers to all
proprietary technical, business and Marketing information of the other Party
(including, without limitation, all sales and Marketing plans) disclosed by one
Party to the other, which information either (i) is deemed by this Agreement to
be the disclosing Party’s Confidential Information or (ii) pursuant to this
Section 12.2 is identified by the disclosing Party as such Party’s Confidential
Information. If such information is disclosed in writing or other tangible form,
the disclosing Party shall mark or otherwise identify in writing such
information as “confidential” at the time of disclosure. If such information is
disclosed orally, the disclosing Party, within thirty (30) days of such
disclosure, shall summarize such information in writing, mark such written
summary “confidential” and provide such written summary, so marked, to the other
Party.

 

42



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, a Party’s Confidential Information shall not include:

 

(a) information which at the time of disclosure is in the public domain or
thereafter becomes part of the public domain through no breach of this Agreement
by the receiving Party;

 

(b) information which the receiving Party can establish by competent written
proof was in its possession at the time of disclosure by the disclosing Party
and was not acquired, directly or indirectly, from the disclosing Party;

 

(c) information which the receiving Party receives from a third party; provided,
however, that such information was not obtained by said third party, directly or
indirectly from the disclosing Party; or

 

(d) information or data which is independently developed by the receiving Party
without the reference to or any other use of the disclosing Party’s Confidential
Information.

 

12.3 Disclosure Required by Law. Notwithstanding anything else in this
Agreement, the receiving Party shall not be prohibited from disclosing
Confidential Information of the disclosing Party to the extent such information
is required to be disclosed to governmental agencies or by legal process or
applicable laws or regulations, in which case the receiving Party will notify
the disclosing Party in writing of the need for such disclosure and will
cooperate with the disclosing Party to seek confidential treatment of the
information.

 

12.4 Return of Confidential Information. Upon termination of this Agreement and
upon the request of the disclosing Party, the receiving Party shall return all
such Confidential Information and copies thereof in its possession, except that
each Party may keep one (1) copy of such Confidential Information in its Law
Department (or equivalent) confidential files solely for archival and compliance
purposes and this copy will not be distributed in any manner without the express
prior written permission of the disclosing Party.

 

12.5 Disclosure of Agreement. Except as expressly provided otherwise in Sections
12.1 or 12.3, neither Solvay nor CV Therapeutics shall release to any third
party or publish in any way any non-public information with respect to the terms
of this Agreement or concerning their cooperation without the prior written
consent of the other, which consent will not be unreasonably withheld or
delayed. Notwithstanding the foregoing, either Party may disclose the terms of
this Agreement to the extent required to comply with applicable laws, including,
without limitation, the rules and regulations promulgated by the United States
Securities and Exchange Commission, and the Party intending to disclose the
terms of this Agreement shall provide the nondisclosing Party an opportunity to
review and comment on the intended disclosure which is reasonable under the
circumstances (provided, however, that once such disclosure has been reviewed
hereunder, the Parties may reuse such disclosure without further review
hereunder).

 

43



--------------------------------------------------------------------------------

13. Miscellaneous.

 

13.1 Force Majeure. Neither Party shall be liable to the other for delays in
delivery of Product or failure to perform any other provision of this Agreement
if such failure or delay results from an act of God, war conditions, sabotage,
governmental regulations or actions, embargo, fire, strike, labor trouble or any
other cause beyond the affected Party’s reasonable control. Upon the occurrence
of any such event which results or will result in failure or delay to perform
hereunder as described above, the Party whose performance is hereby prevented or
delayed shall promptly give notice of such occurrence and the effect and/or
anticipated effect of such occurrence on the performance of such Party to the
other Party. The Party whose performance is so affected shall use reasonable
efforts to minimize disruptions in performance and to resume full performance
hereunder as soon as possible under the circumstances.

 

13.2 Severability. If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, such holding
shall in no way affect the validity, legality or enforceability of the remainder
of this Agreement. In the event any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the Parties shall negotiate in good faith
to substitute a valid, legal and enforceable provision which, insofar as
practical, implements the purposes hereof.

 

13.3 Assignment. This Agreement shall not be assignable nor the rights hereunder
transferred in any way by either Party except by prior written consent of the
other Party, except in the case of a merger or acquisition or other disposition
of all or substantially all of a Party’s assets to which this Agreement relates.

 

13.4 Modifications and Amendments. Any modification by a Solvay Interested Party
or Solvay of any Interested Party Agreement that would materially alter CV
Therapeutics rights under this Agreement, or any exercise by a Solvay Interested
Party or Solvay US of their unilateral termination rights under such Interested
Party Agreements requires CV Therapeutics’ advance written consent, which shall
be granted by CV Therapeutics in its sole discretion. In all other respects,
this Agreement shall not be modified or otherwise amended except pursuant to an
instrument in writing executed and delivered by each of the Parties hereto.

 

13.5 Notices. Any notice to be given hereunder by either Party to the other
Party shall be in writing and delivered personally, or sent by overnight
delivery service or postage prepaid registered or certified U.S. Mail and shall
be deemed given when delivered, if by personal delivery or overnight delivery
service, or upon five (5) days after deposit in the mail if so sent by U.S.
mail, and shall be addressed:

 

If to Solvay:   

Solvay Pharmaceuticals Inc.

901 Sawyer Road

Marietta, Georgia 30062

Attention: General Counsel

If to CV Therapeutics:   

CV Therapeutics, Inc.

3172 Porter Drive

Palo Alto, CA 94304

Attention: General Counsel

With Copy to:   

Latham & Watkins LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Attention: John E. Wehrli, Esq.

 

44



--------------------------------------------------------------------------------

or to such other address as either Party shall hereafter designate by notice
given in accordance with this Section. Additionally, any phone number or other
contact information specified for a Party in this Agreement may be changed at
any time by such Party upon providing written notice to the other Party of such
change.

 

13.6 Governing Law. This Agreement shall be governed by and shall be construed
in accordance with the laws of the State of New York, without reference to its
conflicts of laws provisions.

 

13.7 Waiver. The failure of either Party to require the performance of any term,
or the waiver of either Party of any breach of this Agreement, shall not prevent
a subsequent exercise or enforcement of such terms or be deemed a waiver of any
subsequent breach of the same or any other term.

 

13.8 No Agency. Nothing in this Agreement shall be construed to make the
relationship of the Parties herein a joint venture, association or partnership
or make the Parties agents of one another. The Parties are not authorized to act
as agents of one another as to any matter or make any representations to any
third parties indicating or implying the existence of any such agency
relationship.

 

13.9 Survival of Certain Provisions. The provisions of this Agreement set forth
in Sections 1, 3.2, 3.4(g), 3.7, 4.2, 5, 6, 7.1, 8, 9, 10.1, 10.5, 11.5, 12,
13.2, 13.5, 13.6, 13.7, 13.9, 13.10 and 13.12, to the extent applicable, and any
remedies for the breach thereof, shall survive the expiration or any termination
of this Agreement.

 

13.10 Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning and
interpretation of this Agreement.

 

13.11 Counterparts. This Agreement may be executed in two or more counterparts,
and signatures may be delivered by facsimile, each of which shall be deemed to
be an original and all of which shall be deemed to constitute the same
Agreement.

 

13.12 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties and supersedes all previous and
contemporaneous understandings, agreements and representations between the
Parties, written or oral, with respect to the subject matter hereof.

 

[Signatures on next page]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

SOLVAY PHARMACEUTICALS INC.       CV THERAPEUTICS, INC.

By:

 

/s/ Harold H. Shlevin

     

By:

 

/s/ Louis G. Lange, M.D., Ph.D.

Name:

 

Harold H. Shlevin

     

Name:

 

Louis G. Lange, M.D., Ph.D.

Title:

 

President and Chief Executive Officer

     

Title:

 

Chairman and Chief Executive Officer

 

46



--------------------------------------------------------------------------------

 

EXHIBIT A

 

AVERAGE SALES PRICE AND NET SALES

 

[*]

 

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

BUSINESS PLAN OUTLINE

 

I. Executive Summary

 

II. Market Analysis

 

III. Product Profile

 

  •   Product Description

 

  •   Indications

 

  •   Clinical Experience and Program

 

  •   Formulation, Packaging and Administration

 

IV. SWOT Analysis

 

V. One (1) – year Sales Forecasts

 

  •   Units, Dollars, Prescriptions, Market Share

 

VI. Objectives

 

  •   Communication

 

  •   Sales

 

  •   Market Share

 

  •   Managed Care/Formulary

 

VII. Key Issues

 

VIII. Strategies

 

  •   Product Positioning

 

  •   Audiences

 

  •   Sales Force

 

  •   Managed Care/Formulary

 

IX. Tactics

 

  •   Market Research

 

  •   Product Promotional Guidelines

 

  •   Personal Selling Materials/Program

 

  •   Medical Education

 

  •   Publication Plan

 

  •   Physician Targets

 

  •   Sales Training

 

  •   Sales Force Incentive Plan

 



--------------------------------------------------------------------------------

  •   Territory Sales Force Effort

 

  •   Sampling Plans and Forecasts

 

  •   Managed Care / Formulary

 

X. Budget Following Year

 

XI. Timelines

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

SAFETY AGREEMENT

 

SAFETY AGREEMENT

 

regarding

 

ACEON®

 

Between Drug Safety and Surveillance of SOLVAY PHARMACEUTICALS, INC.         -
hereinafter referred to as SOLVAY     and   Drug Safety and Surveillance of CV
THERAPEUTICS, INC.             - hereinafter referred to as CV THERAPEUTICS    
regarding            

 

ACTIVE INGREDIENT(s):

--------------------------------------------------------------------------------

  

PRODUCT(s):

--------------------------------------------------------------------------------

     Perindopril erbumine    ACEON®     

 

1. BACKGROUND

 

TERRITORY:    USA Type of main agreement:    Co-Promotion Location of worldwide
safety database:    SOLVAY Drug Safety and Surveillance (Marietta) Language for
communication:    English Term:    This procedure supersedes all previous
versions and shall come into effect with approval through drug safety
departments of both companies. It shall continue in full force and effect until
formal revision or with expiration or termination of the Main Agreement.
However, reporting requirements shall survive termination until regulatory
obligations have been met.

 

1.1 Objective

 

The overall objective of this procedure is to ensure a high level of safety for
the consumers and to be compliant with the current international guidelines for
pharmacovigilance and local legislation on pharmacovigilance as they apply from
time to time. If regional or local regulations conflict with international
guidelines, both companies aim for a conservative approach (i.e., the aim is to
be able to comply with the strictest regulation). The document describes the
responsibilities and procedures (including definitions and timelines) to be
employed by both companies.

 

All procedures are based on guidelines established by the International
Conference on Harmonization (ICH):

 

E2A: Clinical Safety Data Management: Definitions and standards for expedited
reporting.

 

E2B: Data elements for transmission of individual case safety reports.

 



--------------------------------------------------------------------------------

E2C: Clinical Safety Data Management: Periodic Safety Update Reports for
marketed drugs.

 

E2D: Post-Approval Safety Data Management: Definitions and Standards for
expedited reporting.

 

2. RESPONSIBILITIES

 

PROCEDURES

--------------------------------------------------------------------------------

  

SOLVAY

--------------------------------------------------------------------------------

  

CV THERAPEUTICS

--------------------------------------------------------------------------------

Exchange of (s)ADRs/SAEs    SOLVAY will send adverse events (AEs) from worldwide
sources and the territory to CV THERAPEUTICS via CIOMS line listings.    CV
THERAPEUTICS will send (electronically or by fax) all ADRs/SAEs reported in the
territory using the Adverse Event Collection Form (see Attachment A) to SOLVAY
for processing. This report will contain at least the Minimum Criteria for
Reporting. Timelines          

a) Serious ADRs, serious AEs (spontaneous and clinical trials)

 

b) Fatal or life threatening SAEs (clinical trials)

 

c) U.S. Non-serious ADRs (spontaneous)

 

d) Follow-up reports

   All AEs (worldwide serious and domestic non-serious) will be sent
(electronically or by fax) to CV THERAPEUTICS in the format of a CIOMS line
listing on a monthly basis.    All AEs will be forwarded as soon as possible,
but within 2 calendar days of CV THERAPEUTICS’ receipt (= clock date) at the
latest.   

 

Individual case safety reports will be sent (electronically or by fax) to CV
THERAPEUTICS on an as requested basis as soon as possible, but within 2 calendar
days of receipt of the request in the format of a CIOMS I form.

   The same timelines apply for initial and follow-up reports. Safety issues,
inquiries from Regulatory Authorities, safety related withdrawals or recalls.   
SOLVAY is responsible to communicate any safety issues, significant inquiries
from the FDA, or safety related withdrawals or recalls. Such information shall
be distributed promptly according to the level of severity, at the latest within
the Periodic Safety Report prepared for the product. Submission of expedited
reports related to the product (see above) to local Regulatory Authorities   
SOLVAY is responsible for submission of expedited reports for the product to the
FDA. All cases submitted by SOLVAY as 15 Day Alert Reports as either initial or
follow-up reports will be sent (electronically or by fax) to CV THERAPEUTICS in
the format of a CIOMS line listing on a monthly basis.      Submission and
preparation of PSURs or other regulatory required reports (e.g., response to
Drug Safety regulatory inquiries).    SOLVAY is responsible for preparation and
submission of Periodic Safety Reports (PSRs) which will include reports
exchanged between contractual partners and for preparation of safety responses
to the FDA. Courtesy copies of PSRs will be     

 



--------------------------------------------------------------------------------

PROCEDURES

--------------------------------------------------------------------------------

  

SOLVAY

--------------------------------------------------------------------------------

  

CV THERAPEUTICS

--------------------------------------------------------------------------------

     forwarded to CV Therapeutics within 5 days of submission to the FDA and/or
DSS receipt of Periodic Safety Update Reports (PSURs) from Servier.      Company
Core Safety Information (CCSI), Summary of Product Characteristics (SPC),
Package Insert Leaflet (PIL).    SOLVAY is responsible for the maintenance of
the U.S. Package Insert (USPI) and prompt forwarding of any changes to CV
THERAPEUTICS.      Literature review    SOLVAY is responsible for conducting
systematic literature review in a reference database, such as Medline, Excerpta
Medica or Embase, no less frequently than once a week.    Forwarding to SOLVAY
of original articles from local journals, if relevant for Drug Safety.
Pharmacovigilance system / Drug Safety database    SOLVAY maintains the global
pharmacovigilance system.     

 

3. DEFINITIONS

 

The following terms have been defined elsewhere (i.e., indicated guidelines by
the International Conference on Harmonization (ICH)). These terms are used as
defined by the ICH in the most recent version of the respective guideline(s):

 

  •   ADVERSE DRUG REACTION (ADR)

 

  •   ADVERSE EVENT (AE)

 

  •   COMPANY CORE SAFETY INFORMATION (CCSI)

 

  •   EXPECTEDNESS OF AN ADVERSE DRUG REACTION

 

  •   MINIMUM CRITERIA FOR REPORTING

 

  •   SERIOUS ADVERSE DRUG REACTION (SADR)

 

  •   SERIOUS ADVERSE EVENT (SAE)

 

  •   UNLISTED ADVERSE DRUG REACTION

 

Additionally, the following term has been defined with respect to implementation
of this procedure:

 

CLOCK DATE (Note: Clock dates must be clearly identified on cases exchanged).

 

3.1 CLOCK DATE

 

CLOCK DATE is the date when the first employee (or any affiliated party/agent)
of either company is notified about an adverse event/adverse drug reaction and
the minimum criteria for reporting are met.

 

4. AUTHORITY INFORMATION

 

4.1 This agreement regulates the reporting procedures of the involved companies.
The Marketing Authorization Holder is responsible to inform the Regulatory
Authorities in the territories about this procedure and of any subsequent
changes, if this is required by local legislation. Both parties understand that
legal responsibility in respect of pharmacovigilance rests with the Marketing
Authorization Holder(s).

 



--------------------------------------------------------------------------------

5. COMPLIANCE

 

5.1 In the case of non-compliance with the Rules and Regulations on
Pharmacovigilance (this document), the non-complying company shall be contacted
in writing. Should the issue not be resolved after such notification, further
steps (e.g., an audit) should be agreed between both companies. Both companies
agree that timeline violations shall be indicated on reports to Regulatory
Authorities to explain the reason of non-compliance on a case by case basis.

 

5.2 The Parties shall keep each other informed about changes in their regulatory
obligations and/or the products covered by this procedure.

 

6. CONFIDENTIALITY

 

6.1 Both parties agree that the information exchanged under this procedure is
confidential and shall not be disclosed to any party other than for the purposes
described in this document (i.e., compliance with international and local
legislation on ADR reporting).

 

7. REVIEW / CHANGES

 

7.1. The parties shall meet as needed from time to time to review and revise
this procedure. This procedure will be revised, if changes in Drug Regulations
or circumstances (e.g., change in Main Agreement, addition of new products)
require changes to this procedure. Other reasonable changes to this procedure
may be requested.

 

8. CONTACT ADDRESS for the exchange of safety related information

 

8.1 Both parties are responsible to update each other in case of any changes to
the contact information below. All report exchanges shall be routed via these
contacts.

 

CV Therapeutics, Inc.    Anne Champsaur, M.D. 3172 Porter Drive    Exec.
Director, Drug Safety Palo Alto, CA 94304    Phone: 650-384-8927 USA    Fax:
650-457-0343      Email: anne.champsaur@cvt.com Solvay Pharmaceuticals, Inc.   
Clarice Green, M.D., M.S. 901 Sawyer Road    Associate Director, Epidemiology
and Drug Safety Marietta, GA 30062    Phone: 770-579-7505 USA    Fax:
770-579-7501      E-mail: clarice.green@solvay.com For transmission of safety
reports to SOLVAY:      Drug Safety and Surveillance Group Email:   
DSS.marietta@solvay.com Drug Safety and Surveillance Fax:    770-579-7501
Overnight courier to:    901 Sawyer Road      Marietta, GA 30062

 



--------------------------------------------------------------------------------

9. Approval

 

 

For SOLVAY Pharmaceuticals, Inc.

        

6-Dec-2004

     

/s/ Ron Robison

Date

     

Ron Robison, M.D., M.S.

        Vice President, Research and Development For SOLVAY, Global Drug Safety
and Surveillance         

6-Dec-2004

     

/s/ Martin Becker

Date

     

Martin Becker, MD, PhD

        Director, Global Pharmacovigilance Processes and Licensing For CV
THERAPETUICS, Drug Safety         

6-Dec-2004

     

/s/ Anne Champsaur

Date

     

Anne Champsaur, M.D.

        Exec. Director, Drug Safety, Medical Affairs

 



--------------------------------------------------------------------------------

 

ATTACHMENT A

 

Solvay Pharmaceuticals

 

Aceon® Adverse Event Collection Form

 

Complete and fax one form for each patient who experienced an adverse event
within 24 hours of report.

 

Date of report:                     

 

To: Solvay Drug Safety and Surveillance

 

Fax Number: 1- 770- 579-7501

 

To speak to a Safety Coordinator: 1-800-241-1643, Adverse Events option #3 or
770-579-7530

 

From (Sales Representative):                                          Territory
Number:

 

Voice Number:                                          Fax Number:
                                        

 

Number of pages including cover sheet:                     

 

Please complete the following information and fax to Solvay Drug Safety as soon
as possible, but no later than within 2 calendar days of receipt. Inform the
reporter that Solvay Drug Safety will follow-up for additional information.

 

Adverse Event Report (*=Mandatory Items - A valid report must include all
mandatory items.) * Patient’s Sex:                        * Age or Age Group:
                       * Patient’s Initials:                      * Event (What
did patient experience?):                                         
                                          * Drug:
                                   ________________   _______________    
(Reason/Indication)   (Dose Taken) * Health Care Reporter:
                                                * Phone Number:
                            

Address:                                         
                                             

   

    ____________________________________

   

Description: _____________________________________________________

 

CONFIDENTIALITY NOTICE

 

This message contains information that may be confidential and is intended only
for the use of the addressee. Any disclosure, copying, distribution or use of
this information by anyone else is strictly prohibited. If you have received
this in error, please notify the sender indicated above by telephone immediately
so that they can arrange to retrieve it at no cost to you. Thank you.

 



--------------------------------------------------------------------------------

 

EXHIBIT D

 

PHYSICIAN SAMPLES COSTS

 

The initial pricing of sample configurations are listed below and are based on
Solvay’s actual costs:

 

[*]

 

[*]

 

[*]

--------------------------------------------------------------------------------

* Certain information on this page has been redacted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------

 

EXHIBIT E

 

Draft Press Release

 

FOR IMMEDIATE RELEASE

 

Investor Contacts:    Media Contacts: Christopher Chai    John Bluth Treasurer &
Executive Director, Investor Relations    Senior Director, Corporate
Communications CV Therapeutics    CV Therapeutics (650) 384-8560    (650)
384-8850      Gabrielle Braswell      Manager, Public Affairs      Solvay
Pharmaceuticals, Inc.      (770) 578-5637

 

CV THERAPEUTICS AND SOLVAY PHARMACEUTICALS ENTER INTO

CO-PROMOTION AGREEMENT FOR ACEON® (perindopril erbumine) TABLETS

 

—Solvay Pharmaceuticals to seek potential label expansion based on EUROPA data —

 

MARIETTA, GA and PALO ALTO, Calif., [DATE], 2004 – CV Therapeutics, Inc.
(Nasdaq: CVTX) and Solvay Pharmaceuticals, Inc. announced today that the
companies have entered into a co-promotion agreement for ACEON® (perindopril
erbumine) Tablets, an angiotensin converting enzyme (ACE) inhibitor with tissue
activity approved in the United States for the treatment of hypertension. The
co-promotion agreement covers the United States and extends through at least
2010.

 

CV Therapeutics will be responsible for brand marketing activities and for
establishing a cardiology focused sales force to promote the product. Solvay
Pharmaceuticals will continue to handle the manufacturing and distribution of
the product, and its primary care sales force will also continue to promote the
product. Solvay Pharmaceuticals will book all sales of ACEON® and CV
Therapeutics will receive a royalty on all sales above a pre-specified baseline.
There are no upfront payments by either party associated with the co-promotion
agreement.

 

“Our agreement with CV Therapeutics to deploy a cardiology-focused sales force
to promote ACEON®, combined with Solvay Pharmaceuticals’ more broadly focused
primary care sales force, will allow us to maximize the potential for this
important product,” said Harold H. Shlevin, Ph.D., president and chief executive
officer of Solvay Pharmaceuticals, Inc. “This includes the possible expansion of
the ACEON® label to include the results of the EUROPA study.”

 

“ACEON® presents a compelling product opportunity with potential label expansion
based on the EUROPA study and significant synergies with the physician
population we believe could be prescribing Ranexa, upon potential approval. The
rapid completion of enrollment of our approval-enabling ERICA trial with Ranexa
has accelerated our overall commercialization

 



--------------------------------------------------------------------------------

timing,” said Louis G. Lange, M.D., Ph.D., chairman and chief executive officer
of CV Therapeutics.

 

Solvay Pharmaceuticals plans to submit a supplemental new drug application to
the U.S. Food and Drug Administration (FDA) seeking an expansion of the ACEON®
label based on the data from the EUROPA study.

 

The EUROPA trial (European Trial on Reduction of Cardiac Events with Perindopril
in Stable Coronary Artery Disease) was a multicenter, randomized, double-blind,
placebo-controlled trial in 12,218 patients with stable coronary disease and
without heart failure or substantial hypertension for at least three years. The
study was designed to assess the ability of perindopril to reduce cardiovascular
death, myocardial infarction, and cardiac arrest. The results from EUROPA were
published in the Lancet on September 6, 2003.

 

In Europe, perindopril is marketed under the brand name Coversyl®. Perindopril
is one of the leading ACE inhibitors in Europe.

 

About ACE Inhibitors

 

ACE inhibitors act to reduce hypertension by interfering with the conversion of
angiotensin I to artery-constricting, angiotensin II. Blocking the production of
angiotensin II results in arterial vasodilation and an accompanying reduction in
blood pressure.

 

ACE inhibitors currently are recommended as first-line therapy for hypertension
in certain patient populations, because of their safety and efficacy. Most
recently, the Seventh Report of the Joint National Committee on Prevention,
Detection, Evaluation, and Treatment of High Blood Pressure has recommended ACE
inhibitors as one of the initial therapy choices for compelling indications such
as heart failure, postmyocardial infarction, high coronary disease risk,
diabetes, chronic kidney disease and recurrent stroke prevention. ACEON® is only
indicated for the treatment of hypertension.

 

Certain ACE inhibitors, including ACEON®, which have been shown to have an
enhanced affinity for the tissues, are known as tissue-ACEs.

 

About ACEON®

 

ACEON® is an ACE inhibitor indicated for the treatment of essential
hypertension. It offers continuous 24-hour blood pressure control with
once-daily dosing for hypertensive patients. ACEON® may be used alone or with
other classes of antihypertensives.

 

ACEON® is contraindicated in patients known to be hypersensitive to this product
or to any other ACE inhibitors and in patients with a history of angioedema
related to previous treatment with an ACE inhibitor.

 

When used in pregnancy during the second and third trimesters, ACE inhibitors
can cause injury and even death to the developing fetus. When pregnancy is
detected, ACEON® should be discontinued as soon as possible.

 

About CV Therapeutics

 

CV Therapeutics, Inc., headquartered in Palo Alto, California, is a
biopharmaceutical company focused on applying molecular cardiology to the
discovery, development and commercialization of novel, small molecule drugs for
the treatment of cardiovascular diseases. CV Therapeutics has

 



--------------------------------------------------------------------------------

entered into an agreement with Solvay Pharmaceuticals to co-promote ACEON®
(perindopril erbumine) for the treatment of hypertension and currently has four
other compounds in clinical development.

 

CV Therapeutics has received an approvable letter relating to its new drug
application for Ranexa for the potential treatment of chronic angina, and has
submitted an application for the approval of ranolazine for the potential
treatment of chronic angina to the European Agency for the Evaluation of
Medicinal Products. Regadenoson is a selective A2A-adenosine receptor agonist
for potential use as a pharmacologic stress agent in cardiac perfusion imaging
studies. Tecadenoson is a selective A1-adenosine receptor agonist for the
potential reduction of rapid heart rate during atrial arrhythmias. Adentri™ is a
selective A1-adenosine receptor antagonist for the potential treatment of heart
failure and has been licensed to Biogen Idec Inc. For more information, please
visit CV Therapeutics’ website at www.cvt.com.

 

Ranexa, regadenoson, tecadenoson and Adentri have not been approved for
marketing by the FDA or any foreign regulatory authorities. These products are
currently under investigation in clinical trials subject to United States
Investigational New Drug applications, and as applicable, appropriate clinical
trial applications to regulatory authorities outside the United States.

 

About Solvay Pharmaceuticals, Inc.

 

Solvay Pharmaceuticals, Inc. (www.solvaypharmaceuticals-us.com) of Marietta,
Georgia (USA), is a research-driven pharmaceutical company that seeks to fulfill
unmet medical needs in the therapeutic areas of cardiology, gastroenterology,
mental health, women’s health and a select group of specialized markets
including men’s health. It is a part of the global Solvay Pharmaceuticals
organization whose core activities consist of discovering, developing and
manufacturing medicines for human use. Solvay Pharmaceuticals is a subsidiary
corporation of the worldwide Solvay Group of chemical and pharmaceutical
companies headquartered in Brussels, Belgium.

 

Except for the historical information contained herein, the matters set forth in
this press release, including statements as to development, clinical studies,
regulatory review, and commercialization of the company’s products, are
forward-looking statements within the meaning of the “safe harbor” provisions of
the Private Securities Litigation Reform Act of 1995. These forward-looking
statements are subject to risks and uncertainties that may cause actual results
to differ materially, including, early stage of development; regulatory review
and approval of our products; the conduct and timing of clinical trials; the
dependence on collaborative and licensing agreements; commercialization of our
products; and other risks detailed from time to time in CVT’s SEC reports,
including its most recent Annual Report on Form 10-K, and its most recent
Quarterly Report on Form 10-Q. CVT disclaims any intent or obligation to update
these forward-looking statements.

 

# # #

 